Exhibit 10.1
 
EXECUTION COPY
 


 


 
LEASE AGREEMENT
 
between
 
TKC LXXII, LLC,
a North Carolina limited liability company,
as Landlord,
 
and
 
ARGOS THERAPEUTICS, INC.,
a Delaware corporation,
as Tenant




Date:  August 18, 2014
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is made as of the 18th day of August, 2014
(the “Effective Date”) by and between TKC LXXII, LLC, a North Carolina limited
liability company (“Landlord”), and ARGOS THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).
 
RECITALS:
 
A.           Landlord is the owner of that certain parcel of property located in
Durham County, North Carolina and described on Exhibit A attached hereto (the
“Property”) and containing approximately 11.135 acres.
 
B.           In consideration of the agreement of Landlord to construct certain
improvements on the Property and the other covenants and conditions set forth in
this Lease, Tenant has agreed to lease the Property, and all the improvements
thereon, from Landlord on the terms and conditions set forth in this Lease.
 
AGREEMENT:
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Lease and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
covenant and agree as follows:
 
I.
 
SECTION 1.1 BASIC LEASE TERMS.  The terms set out and defined in this Section,
whenever used in this Lease with the first letter of each word capitalized,
shall have only the meanings set forth in this Section, unless such meanings are
expressly modified, limited or expanded elsewhere in this Lease.
 
1.1.1 “Additional Rental” shall mean all sums payable by Tenant pursuant to this
Lease, except Annual Basic Rental.
 
 
1

--------------------------------------------------------------------------------

 
1.1.2 “Annual Basic Rental” shall, for each Rental Year, be the amount of set
forth below:
 
Rental Year
   
Annual Basic Rental
   
Monthly Installment
    1     $ 740,753.00     $ 61,729.42     2     $ 757,419.94     $ 63,118.33  
  3     $ 774,461.89     $ 64,538.49     4     $ 791,887.28     $ 65,990.61    
5     $ 809,704.74     $ 67,475.40     6     $ 827,923.10     $ 68,993.59     7
    $ 846,551.37     $ 70,545.95     8     $ 865,598.78     $ 72,133.23     9  
  $ 885,074.75     $ 73,756.23     10     $ 904,988.93     $ 75,415.74     11  
  $ 925,351.18     $ 77,112.60     12     $ 946,171.58     $ 78,847.63     13  
  $ 967,460.44     $ 80,621.70     14     $ 989,228.30     $ 82,435.69     15  
  $ 1,011,485.94     $ 84,290.50     16     $ 1,034,244.37     $ 86,187.03    
17     $ 1,057,514.87     $ 88,126.24     18     $ 1,081,308.95     $ 90,109.08
    19     $ 1,105,638.40     $ 92,136.53     20     $ 1,130,515.26     $
94,209.61     21     $ 1,155,951.85     $ 96,329.32     22     $ 1,181,960.77  
  $ 98,496.73     23     $ 1,208,554.89     $ 100,712.91     24     $
1,235,747.38     $ 102,978.95     25     $ 1,263,551.70     $ 105,295.98     26
    $ 1,291,981.61     $ 107,665.13     27     $ 1,321,051.20     $ 110,087.60  
  28     $ 1,350,774.85     $ 112,564.57     29     $ 1,381,167.28     $
115,097.27     30     $ 1,412,243.54     $ 117,686.96     31     $ 1,444,019.02
    $ 120,334.92     32     $ 1,476,509.45     $ 123,042.45     33     $
1,509,730.91     $ 125,810.91     34     $ 1,543,699.86     $ 128,641.66     35
    $ 1,578,433.11     $ 131,536.09     36     $ 1,613,947.85     $ 134,495.65  
  37     $ 1,650,261.68     $ 137,521.81     38     $ 1,687,392.57     $
140,616.05     39     $ 1,725,358.90     $ 143,779.91     40     $ 1,764,179.48
    $ 147,014.96  



Additionally, Annual Basic Rental, shall for the first ten Rental Years, be
subject to increase as provided for in Section 7.1(d).
 
 
2

--------------------------------------------------------------------------------

 
If Tenant elects to receive the Reduced Allowance, rather than the Allowance,
pursuant to Section 7.1(c), then the Annual Basic Rental shall, for each Rental
Year, be the amount of set forth below:
 
Rental Year
   
Annual Basic Rental
   
Monthly Installment
    1     $ 563,000.00     $ 46,916.67     2     $ 575,667.50     $ 47,972.29  
  3     $ 588,620.02     $ 49,051.67     4     $ 601,863.97     $ 50,155.33    
5     $ 615,405.91     $ 51,283.83     6     $ 629,252.54     $ 52,437.71     7
    $ 643,410.72     $ 53,617.56     8     $ 657,887.46     $ 54,823.96     9  
  $ 672,689.93     $ 56,057.49     10     $ 687,825.46     $ 57,318.79     11  
  $ 703,301.53     $ 58,608.46     12     $ 719,125.81     $ 59,927.15     13  
  $ 735,306.14     $ 61,275.51     14     $ 751,850.53     $ 62,654.21     15  
  $ 768,767.17     $ 64,063.93     16     $ 786,064.43     $ 65,505.37     17  
  $ 803,750.88     $ 66,979.24     18     $ 821,835.28     $ 68,486.27     19  
  $ 840,326.57     $ 70,027.21     20     $ 859,233.92     $ 71,602.83     21  
  $ 878,566.68     $ 73,213.89     22     $ 898,334.43     $ 74,861.20     23  
  $ 918,546.95     $ 76,545.58     24     $ 939,214.26     $ 78,267.86     25  
  $ 960,346.58     $ 80,028.88     26     $ 981,954.38     $ 81,829.53     27  
  $ 1,004,048.35     $ 83,670.70     28     $ 1,026,639.44     $ 85,553.29    
29     $ 1,049,738.83     $ 87,478.24     30     $ 1,073,357.95     $ 89,446.50
    31     $ 1,097,508.51     $ 91,459.04     32     $ 1,122,202.45     $
93,516.87     33     $ 1,147,452.00     $ 95,621.00     34     $ 1,173,269.67  
  $ 97,772.47     35     $ 1,199,668.24     $ 99,972.35     36     $
1,226,660.78     $ 102,221.73     37     $ 1,254,260.64     $ 104,521.72     38
    $ 1,282,481.51     $ 106,873.46     39     $ 1,311,337.34     $ 109,278.11  
  40     $ 1,340,842.43     $ 111,736.87  



1.1.3  “Architect” shall have the meaning set forth in Section 7.1(a).
 
1.1.4 “Construction Force Majeure” shall mean any delay due to abnormally severe
or unusual weather, labor strikes or shortages, acts of God, material shortages
that could not be foreseen or avoided or governmental action or inaction;
however, Landlord agrees to use all commercially reasonable efforts to cause the
Turnover Date to occur as soon as reasonably possible following any delays due
to Construction Force Majeure.
 
 
3

--------------------------------------------------------------------------------

 
1.1.5 “Construction Plans” shall have the meaning set forth in Section 7.1(a).
 
1.1.6 “Default Rate” shall be an annual rate of the Prime Rate plus four percent
(4%).
 
1.1.7 “Event of Default” shall have the meaning set forth in Section 15.1.
 
1.1.8 “Force Majeure” shall mean any event the occurrence of which prevents or
delays the performance by Landlord or Tenant of any obligation imposed upon it
hereunder (other than the payment of money) and the prevention or cessation of
which event is beyond the reasonable control of the obligor.
 
1.1.9 “GAAP” shall mean Generally Accepted Accounting Principles.
 
1.1.10 “General Contractor” shall mean Choate Construction Company.
 
1.1.11 “Hazardous Substances” shall have the meaning set forth in Section
19.17(a).
 
1.1.12 “Improvements” shall mean the improvements to be constructed pursuant to
the Scope of Landlord’s Work, the proposed location of which is shown on the
Site Plan.
 
1.1.13 “Incentives” shall mean any and all state, local and other economic
incentives or other benefits from various state, local and non-profit agencies
that Tenant or any other person, agency, or entity may seek to obtain for
Tenant’s benefit in connection with the proposed facility on the Property (the
“Project”), this Lease, and/or Tenant’s commencement and/or continuation of
business operations at the Property, including but not limited to property tax
rebates, credits, abatements, and cash grants.
 
1.1.14 “Initial Termination Date” shall mean midnight on the date that is ten
(10) years following the Rent Commencement Date, subject to extension as set
forth in Section 3.3.
 
1.1.15 “Landlord’s Work” shall have the meaning attributed to it in Section
7.1(a).
 
1.1.16 “Lease Termination Date” shall mean the earlier to occur of (i) midnight
on the Initial Termination Date, or the expiration date of the last Option Term
exercised by Tenant pursuant to Section 3.3 hereof and (ii) the date that this
Lease is terminated pursuant to the express terms hereof.
 
1.1.17 “Mortgage” shall have the meaning set forth in Section 16.1.
 
1.1.18. “Mortgagee” shall have the meaning set forth in Section 16.1.
 
1.1.19.  “Option Term” shall mean any of Option Term One, Option Term Two,
Option Term Three, Option Term Four, Option Term Five or Option Term Six, as
applicable.
 
 
4

--------------------------------------------------------------------------------

 
1.1.20.  “Option Term One” shall mean a period of five (5) years, commencing on
the Initial Termination Date and expiring at midnight on the date preceding the
five (5) year annual anniversary of the Initial Termination Date, all as
described in and as contemplated by Section 3.3.
 
1.1.21. “Option Term Two” shall mean a period of five (5) years, commencing on
the expiration of Option Term One and expiring at midnight on the date preceding
the five (5) year annual anniversary of the commencement date of Option Term
One, all as described and as contemplated by Section 3.3.
 
1.1.22. “Option Term Three” shall mean a period of five (5) years, commencing on
the expiration of Option Term Two and expiring at midnight on the date preceding
the five (5) year annual anniversary of the commencement date of Option Term
Two, all as described and as contemplated by Section 3.3.
 
1.1.23. “Option Term Four” shall mean a period of five (5) years, commencing on
the expiration of Option Term Three and expiring at midnight on the date
preceding the five (5) year annual anniversary of the commencement date of
Option Term Three, all as described and as contemplated by Section 3.3.
 
1.1.24. “Option Term Five” shall mean a period of five (5) years, commencing on
the expiration of Option Term Four and expiring at midnight on the date
preceding the five (5) year annual anniversary of the commencement date of
Option Term Four, all as described and as contemplated by Section 3.3.
 
1.1.25. “Option Term Six” shall mean a period of five (5) years, commencing on
the expiration of Option Term Five and expiring at midnight on the date
preceding the five (5) year annual anniversary of the commencement date of
Option Term Five, all as described and as contemplated by Section 3.3.
 
1.1.26 “Permitted Encumbrances” shall mean the encumbrances to Landlord’s title
to the Property as set forth on Exhibit D hereto, together with all utility
easements recorded after the date of this Lease which do not materially
interfere with Tenant’s use of the Property or impose a material obligation on
Tenant.
 
1.1.27 “Permitted Use” shall mean the use of the Premises for office, warehouse,
and/or manufacturing to the extent permitted by applicable laws (including
zoning ordinances).
 
1.1.28 “Premises” shall mean the Property and the Improvements.
 
1.1.29 “Prime Rate” shall mean the rate of interest per annum adopted from time
to time by Wells Fargo Bank National Association as its prime rate.
 
1.1.30 “Property” shall have the meaning set forth in the Recitals.
 
1.1.31 “Punchlist” shall mean that list of construction items remaining to be
repaired, corrected or completed.  The Architect shall compile the Punchlist
during a walk through of the Premises by a representative of Landlord, Tenant
and the Architect, which shall occur within sixty (60) days after the Turnover
Date.
 
 
5

--------------------------------------------------------------------------------

 
1.1.32 “Rent Commencement Date” shall mean the first to occur of (x) the date
thirty (30) days following the Turnover Date or (y) the date thirty (30) days
following the date upon which Tenant begins to use the Premises for its
Permitted Use.  The Rent Commencement Date shall be subject to adjustment in
accordance with the provisions set forth in Section 3.1(b).
 
1.1.33 “Rental” shall mean the Annual Basic Rental plus all Additional Rental
hereunder.
 
1.1.34 “Rental Year” shall mean a period of one (1) year, with the first Rental
Year commencing on the Rent Commencement Date and expiring on the day preceding
the first annual anniversary of the Rent Commencement Date and each subsequent
Rental Year commencing upon the expiration of the prior Rental Year and
continuing until the next subsequent annual anniversary of the Rent Commencement
Date.
 
1.1.35 “Scheduled Turnover Date” shall have the meaning set forth in Section
3.1(b).
 
1.1.36 “Scope of Landlord’s Work” shall mean the scope of the Landlord’s Work
attached hereto as Exhibit B.
 
1.1.37 “Site Plan” shall mean the site plan of the Property attached hereto as
Exhibit E which shows the proposed location of the Improvements.
 
1.1.38 “Taxes” shall have the meaning set forth in Section 6.1.
 
1.1.39 “Tenant Changes” shall mean, collectively, all changes in or
modifications to the Scope of Landlord’s Work requested by Tenant.  Tenant
Changes shall not include changes (i) to the Construction Plans or the Scope of
Landlord’s Work in the nature of clarification or (ii) which do not change the
Scope of Landlord’s Work and will not cause an increase in the cost or the time
necessary to complete the Landlord’s Work.
 
1.1.40 “Tenant Delays” means (i) any material delay (i.e., a delay of more than
one business day) in the performance of the Landlord’s Work caused by Tenant
Changes, (ii) the delay beyond the time periods provided to Tenant in making
elections, approvals or choices required to be made hereunder, and (iii) any
delay in completion of the Landlord’s Work’s caused by Tenant.
 
1.1.41 “Tenant Fixtures” shall have the meaning set forth in Section 7.4.
 
1.1.42 “Tenant Notice Address” shall mean, prior to the date that Tenant takes
occupancy of the Premises for the Permitted Use, 4233 Technology Drive, Durham,
NC 27704, and after Tenant takes occupancy of the Premises for the Permitted
Use, the address of the Premises.
 
 
6

--------------------------------------------------------------------------------

 
1.1.43 “Term” shall mean the period of time during this Lease between the date
hereof and the Lease Termination Date.
 
1.1.44 “Turnover Date” shall mean the later of (i) the date on which Landlord
shall have substantially completed Landlord’s Work (excluding the Punchlist) in
substantial accordance with the Scope of Landlord’s Work and the Construction
Plans and exclusive and vacant possession of the Improvements is delivered to
Tenant (subject to the presence of Landlord’s contractors and subcontractors
completing the Punchlist) and (ii) the Architect has delivered an AIA form of
Certificate of Substantial Completion relating to the Landlord’s Work.
 
SECTION 1.2 TERMS GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED
HEREIN SHALL BE CONSTRUED IN accordance WITH GAAP.  The definitions in Section
1.1 shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  All references to Articles,
Sections and Exhibits shall be deemed references to Articles and Sections of,
and Exhibits to, this Lease unless the context shall otherwise require.
 
SECTION 1.3 ATTACHMENTS.  All of the attachments to this Lease and all drawings
and documents referenced in the Lease, or in the exhibits or schedules to the
Lease, shall be deemed to be a part hereof for all purposes.
 
II.
 
SECTION 2.1 AGREEMENT.  This Lease shall be effective on the date hereof as a
valid and binding agreement between Landlord and Tenant.
 
SECTION 2.2 DEMISE.  Landlord hereby leases, rents and demises to Tenant, and
Tenant hereby leases, rents, demises and accepts from Landlord, the Premises on
the terms and conditions contained herein.
 
III.
 
SECTION 3.1 INITIAL TERM; SCHEDULE FOR COMPLETION OF LANDLORD’S WORK.  (a)  The
Term of the Lease shall commence on the date hereof and shall terminate on the
Lease Termination Date, without the necessity of any notice from either Landlord
or Tenant.
 
(b) Subject only to delays caused by (i) Construction Force Majeure and (ii)
Tenant Delays, Landlord shall cause the Turnover Date to occur on or
before March 30, 2015 (the “Scheduled Turnover Date”).  If the Turnover Date
occurs after the Scheduled Turnover Date because of any Tenant Delay, then the
Rent Commencement Date shall commence earlier than previously provided for in
this Lease by the number of days the Turnover Date is postponed because of
Tenant Delays and Construction Force Majeure.  Tenant shall be required to
provide the information and approvals set forth on Exhibit B by the dates set
forth thereon and any delay by Tenant in providing such information or approvals
that causes a delay in the Turnover Date shall constitute a Tenant
Delay.  Tenant acknowledges that neither a temporary nor permanent certificate
of occupancy (or its equivalent) will be obtained by Landlord due to the fact
that the Landlord’s Work is for shell improvements; provided, however, that each
party shall cooperate with the other party’s reasonable requests in order to
allow the other party to obtain any necessary permitting, including the
certificate of occupancy for the Premises.  Tenant shall have the right to
access the Premises prior to the Turnover Date upon advance notice to Landlord
or its agent for the purpose of planning Tenant’s upfit and/or beginning the
process, so long as Tenant’s access of the Premises does not cause Tenant Delay
or interfere in a material way with Landlord’s prosecution of the Landlord’s
Work.
 
 
7

--------------------------------------------------------------------------------

 
(c) Subject to delays caused by Construction Force Majeure and Tenant Changes,
Landlord shall achieve substantial completion of the Landlord’s Work on or
before the Scheduled Turnover Date (as extended by Tenant Delay and Construction
Force Majeure).  If Landlord fails to achieve substantial completion of the
Landlord’s Work (as extended by Tenant Delay and Construction Force Majeure) by
the date fifteen (15) days following the Scheduled Turnover Date, then Tenant’s
sole and exclusive remedy as a result of such failure by Landlord (actual
damages being difficult, if not impossible, to estimate), shall be to receive
the following amounts, in the form of a credit against the Annual Basic
Rental.  The amount of such credit shall be $1,000 for each day of such delay
beyond the date 15 days following the Scheduled Turnover Date until the Turnover
Date occurs.  The daily amount of such credit shall increase to $2,000 for each
day of such delay beyond the date thirty (30) days following the Scheduled
Turnover Date, and shall further increase to $3,000 for each day of such delay
beyond the date 60 days following the Scheduled Turnover Date.  If Landlord
fails to achieve substantial completion of the Landlord’s Work (as extended by
Tenant Delay and Construction Force Majeure) by the date one-hundred eighty
(180) days following the Scheduled Turnover Date, then Tenant may (as its sole
and exclusive remedy) terminate this Lease with no further liability hereunder
except for indemnity obligations that survive the termination of this Lease.  If
Landlord fails to achieve substantial completion of the Landlord’s Work for any
reason by the date three hundred sixty-five (365) days following the Scheduled
Turnover Date, then Tenant may (as its sole and exclusive remedy) terminate this
Lease with no further liability hereunder except for indemnity obligations that
survive the termination of this Lease.  Except as expressly set forth in this
Section 3.1(c), Tenant acknowledges and agrees that Landlord shall have no
liability with respect to the failure to complete Landlord’s Work within a
particular time period and Tenant, to the maximum extent permitted by applicable
law, hereby waives, discharges and releases Landlord from any and all liability
related to the failure of Landlord to complete the Landlord’s Work within a
particular time period, whether arising in tort, contract or otherwise and
Tenant acknowledges and agrees that the foregoing waiver is a material part of
the consideration for Landlord agreeing to the transactions contemplated by this
Lease.  The parties hereto acknowledge and agree that the actual amount of
damage incurred by Tenant for a late delivery is difficult, if not impossible,
to calculate, and that the measure of damages set forth herein represents the
parties best estimate of the actual amount of any damage that would be incurred
by Tenant for a late delay and does not represent a penalty.
 
SECTION 3.2 HOLDING OVER.  (a)  If Tenant shall be in possession of the Premises
after the Lease Termination Date, in the absence of any additional agreement
extending the Term hereof, the tenancy under this Lease shall become a lease
from month to month, terminable by either party upon thirty (30) days prior
written notice.  Such tenancy shall be subject to all other conditions,
provisions and obligations of this Lease, except that the Annual Basic Rental
shall be one hundred fifty percent (150%) of the amount paid during the previous
Rental Year or the Rental Year during which the Lease Termination Date occurred,
as applicable.
 
 
8

--------------------------------------------------------------------------------

 
(b) Notwithstanding the terms of Section 3.2(a) above, Tenant hereby agrees that
if it fails to surrender the Premises on or before the date ninety (90) days
following the Lease Termination Date, then Tenant will be liable for any and all
damages which Landlord shall suffer by reason thereof, and Tenant will indemnify
and hold Landlord harmless against any and all claims and demands made by any
succeeding tenants or other parties against Landlord resulting from any delay by
Landlord in delivering possession of the Premises to a tenant or other party
caused by Tenant’s holding over.
 
SECTION 3.3 EXTENSION OF TERM.  Tenant may extend the Term of this Lease (as to
all but not a part of the Premises) beyond the Initial Termination Date for any
Option Term One by giving written notice to Landlord of such extension not less
than nine (9) months prior to the expiration of either the Initial Termination
Date or if the Term has been extended, the applicable Option Term.  Tenant may
only extend the Term for an Option Term if Tenant exercised its rights to extend
the Term for all prior Option Terms.  Upon delivery to Landlord of Tenant’s
notice to extend this Lease, the stated expiration date of this Lease shall
thereupon be changed to the last day of the applicable Option Term.  In the
event Tenant timely exercises its option to extend this Lease for an Option
Term, then this Lease shall remain in full force and effect during the
applicable Option Term and shall govern the rights and responsibilities of the
parties hereto during such Option Term.  The terms of the lease of the Premises
during any Option Term shall be as set forth herein and the Annual Basic Rental
payable for any Option Term shall be the amount set forth herein for such Option
Term.  Notwithstanding anything contained herein to the contrary, Tenant shall
only have the right to extend the Term for any Option Term if either at the time
of such election or at the time of the commencement of any such Option Term, no
Event of Default has occurred and continuing and no event has occurred that with
the passage of time or the giving of notice, of both, would constitute an Event
of Default.
 
IV.
 
SECTION 4.1 USE.  The Premises shall be used for Permitted Uses.
 
SECTION 4.2 CESSATION OF TENANT OPERATIONS.  Subject to Section 4.1, Tenant
shall have no obligation to operate its or any business from the Premises and
shall have the right at any time and from time to time to cease operating its or
any business at the Premises; provided, however, that during the time that
Tenant, or its permitted subtenants or assigns, is not conducting its or their
operations at the Premises, Tenant agrees, at its sole cost and expense, to (i)
add such additional security at the Premises as is reasonably required by
Landlord to insure the safety of the Premises and to prevent vandalism, mischief
and general mayhem and (ii) inform all applicable insurance carriers providing
insurance covering the Premises of Tenant’s discontinued use and pay the
increased cost of any such insurance caused by such vacancy.  Tenant
acknowledges and agrees that its right to cease operating its business at the
Premises shall in no way discharge Tenant from its obligations hereunder,
including its obligation to pay Rental and its maintenance obligations set forth
in Article IX.
 
 
9

--------------------------------------------------------------------------------

 
V.
 
SECTION 5.1 RENT COMMENCEMENT DATE.  Within thirty (30) days of the Turnover
Date, Landlord and Tenant each hereby agrees to execute an amendment to this
Lease setting forth the actual date on which the Turnover Date and the Rent
Commencement Date occurs and the amount, if any, by which the Annual Basic
Rental is increased due to any Additional Amortizable Improvement Allowance
received by Tenant.
 
SECTION 5.2 RENTALS PAYABLE.  (a)  Tenant covenants and agrees to pay to
Landlord as Rental for the Premises, the following:
 
(i) The Annual Basic Rental specified in Section 1.1.2 for the applicable Rental
Year, commencing on the Rent Commencement Date; plus
 
(ii) all Additional Rental due from time to time hereunder.
 
(b) Except as set forth in Sections 3.2(c), 7.1, 7.2 and 9.1, Tenant hereby
covenants and agrees with Landlord that the obligation to pay the Rental
described herein is an independent covenant and shall be due and payable by
Tenant to Landlord notwithstanding any default by Landlord of its obligations
hereunder.
 
SECTION 5.3 ANNUAL BASIC RENTAL.  Annual Basic Rental shall be payable without
prior demand in equal monthly installments in advance commencing on the Rent
Commencement Date and thereafter on the first day of each full calendar month
during the Term of this Lease.  If the Rent Commencement Date or the Lease
Termination Date occurs on a date other than on the first or the last day of a
calendar month, as applicable, then the first and last monthly installment of
Annual Basic Rental shall be prorated for such fractional calendar month based
upon the actual number of days in such month.
 
SECTION 5.4 PAYMENT OF RENTAL.  Tenant shall pay all Rental when due and
payable, without any offset, counterclaim, deduction or prior demand therefor
whatsoever.  All Rental and other sums due hereunder shall be paid in U.S.
currency.  If Tenant shall fail to pay any Rental on or before the date such
payment is due, Tenant shall be obligated to pay a late payment charge (a “Late
Fee”) equal to the greater of (i) $500 or (ii) four percent (4%) of such Rental
payment that is past due.  In addition, any Rental which is not paid on or
before the date such payment is due shall bear interest at the Default Rate from
the first day due until paid.  Notwithstanding the foregoing, Tenant shall not
be required to pay any Late Fee or interest the first time in any twelve month
period that Rental is paid late, provided that such Rental is paid within ten
(10) days of written notice from Landlord of such deficiency.  Any Additional
Rental which shall become due shall be payable, unless otherwise expressly
provided herein, shall be paid with the next monthly installment of Annual Basic
Rental.  Rental and statements required of Tenant shall be paid and delivered to
Landlord at its notice address set out in Section 17.1 or at such other place as
Landlord may, from time to time, designate in a notice to Tenant.  No such
change of the place of payment of Rental shall be effective until thirty (30)
days from the date of notice thereof to Tenant.  Any payment by Tenant or
acceptance by Landlord of a check for a lesser amount than shall be due from
Tenant to Landlord shall be treated as a payment on account.  The acceptance by
Landlord of a check or other form of payment for an amount less than the amount
then due and payable, even if accompanied by a statement from Tenant that the
lesser amount is the entire amount due, and acceptance of such lesser amount
shall not constitute Landlord’s acceptance and agreement that such lesser amount
is payment in full, shall not be deemed a waiver of Landlord’s rights to collect
the amounts not tendered and any such Tenant statements shall be given no
effect, and Landlord may accept such payment without prejudice to any other
rights or remedies which Landlord may have against Tenant.
 
 
10

--------------------------------------------------------------------------------

 
VI.
 
SECTION 6.1 PAYMENT BY TENANT.  Subject to the provisions of Section 6.2, in
addition to the Annual Basic Rental, Tenant shall reimburse Landlord for all ad
valorem taxes and assessments, general and special, all personal property taxes,
all water taxes and all other impositions, ordinary and extraordinary of every
kind and nature whatsoever relating to the Property, the Premises or Tenant’s
property located thereon or used in connection therewith, including, but not
limited to, maintenance assessments and other charges imposed pursuant to the
Permitted Encumbrances, which, during the Term of this Lease, may be levied or
assessed against the Premises.  Landlord agrees to deliver copies of statements
for all of the foregoing to Tenant on the later to occur of (i) sixty (60) days
prior to the due date thereof and (ii) ten (10) days from the date Landlord
receives such statements from the applicable tax authorities.  Landlord shall
estimate the amounts due from Tenant pursuant to this Section 6.1 and Tenant
shall pay one-twelfth (1/12) thereof monthly in advance, together with its
monthly installments of Annual Basic Rental.  After the end of each calendar
year Landlord shall furnish Tenant a statement in reasonable detail of the
actual real estate taxes, prepared in accordance with sound accounting practices
by Landlord’s accounting department, and there shall be an adjustment between
Landlord and Tenant, with payment to or repayment by Landlord, as the case may
require, to the end that Landlord shall receive the entire amount owed by
Tenant.  Upon not less than fifteen (15) days prior written notice to Tenant,
once per calendar year, Landlord shall have the right, from time to time
throughout the Term, to adjust the amount of its estimate.  Upon request from
Tenant, Landlord shall promptly provide Tenant with evidence of the payment by
Landlord of such taxes and assessments.  Tenant shall also be solely responsible
for and pay prior to delinquency all taxes imposed on its inventory, trade
fixtures, apparatus, leasehold improvements (installed by or on behalf of
Tenant), equipment and other personal property.  All taxes, assessments and
other costs to be paid by Tenant pursuant to this Section 6.1 are collectively
referred to herein as the “Taxes”; provided that “Taxes” shall in no event
include (i) any federal, state, or other tax on the income of Landlord; or (ii)
any franchise, estate, inheritance or similar tax imposed upon Landlord.  To the
extent Tenant fails to pay any of the Taxes when required pursuant to the terms
hereof, Landlord shall have the right to do so and upon Landlord’s payment
thereof the same shall become Additional Rental hereunder payable by Tenant on
demand by Landlord.
 
SECTION 6.2 PRORATION OF TAXES.  During the first and last years of the Term,
all such taxes and assessments which shall become payable during each of the
calendar or fiscal, tax or assessment years, as applicable, shall be ratably
adjusted on a per diem basis between Landlord and Tenant in accordance with the
respective portions of such calendar, fiscal, tax or assessment year.  To the
extent permitted by applicable law, Tenant may pay any such assessments or taxes
in annual installments.  In the event any such assessment shall be payable in a
lump sum or on an installment basis, Tenant shall have the sole right to elect
the basis of payment.  If Tenant shall elect to pay any such assessment on the
installment basis, then Tenant shall pay only those installments which shall
become due and payable during the Term.  Any such installments due and payable
in the years in which this Lease commences and terminates shall be prorated
proportionally.  All amounts due from one party to the other under this Section
6.1 shall be due and payable within thirty (30) days of the day the party owing
such amounts receives an invoice for such amounts requesting payment.
 
 
11

--------------------------------------------------------------------------------

 
SECTION 6.3 TAXES ON RENTAL.  In addition to the Taxes payable by Tenant
pursuant to Section 6.1 above, Tenant shall pay to the appropriate agency any
and all sales, excise and other taxes (not including, however, Landlord’s income
taxes) levied, imposed or assessed by the State of or any political subdivision
thereof or other taxing authority upon any Rental payable hereunder, except to
the extent the same are in substitution for income taxes.
 
SECTION 6.4 TENANT’S RIGHT TO CONTEST TAXES.  If Tenant is not in default
hereunder (after all applicable notice and cure periods), Tenant shall have the
right to participate in all negotiations of tax assessments.  Tenant shall have
the right to contest the validity or the amount of any tax or assessment levied
against the Premises by such appellate or other proceedings as may be
appropriate in the jurisdiction, and may defer payment of such obligations, pay
same under protest, or take such other steps as Tenant may deem appropriate;
provided, however, that Tenant hereby agrees to (i) indemnify and hold Landlord
harmless from and against any cost, expense or liability arising out of such
contest, (ii) pursue any such contest in good faith and (iii) post any bond or
other security required by applicable law in connection with such
contest.  Tenant also agrees to notify Landlord promptly of any such contest and
Landlord agrees, at the sole cost of Tenant, to cooperate in any such contest or
proceedings and execute any documents which Landlord may be required to execute
in connection with such proceedings.  Tenant shall be entitled to all refunds
paid by taxing authorities resulting from any such contest or otherwise paid to
Landlord during or attributable to the Term.
 
VII.
 
SECTION 7.1 CONSTRUCTION BY LANDLORD.  (a)  Landlord shall commence and pursue
the work shown on the Scope of Landlord’s Work (the “Landlord’s Work”).  A site
plan of the Improvements is attached hereto as Exhibit E.  All such work shall
be performed in a good and workmanlike manner and in accordance with all
governmental permits required and/or issued therefor.  Until the Turnover Date,
Landlord shall bear the risk of loss with respect to the Improvements.  The
Landlord’s Work shall be performed in compliance with applicable laws and
substantially in accordance with the plans and specifications prepared by
Merriman-Schmitt Architects, Inc. (the “Architect”) and derived from the Scope
of Landlord’s Work (the “Construction Plans”).  Landlord shall submit the
Construction Plans to Tenant for Tenant’s review and approval, such approval not
to be unreasonably withheld, conditioned or delay.  If Tenant fails to approve
or to make objections to the Construction Plans within five (5) business days
after receipt thereof, then Tenant shall be liable for Tenant Delay and if
Tenant has not approved or made objections to the Construction Plans within
thirty (30) days after receipt thereof, then such Construction Plans shall be
deemed approved by Tenant.  Furthermore, Tenant shall not have the right to
object to any portion of the Construction Plans which are a reasonable, but not
a material deviation from the Scope of Landlord’s Work.  In the event of any
conflict between the Construction Plans and the Scope of Landlord’s Work, the
Scope of Landlord’s Work shall control.  Landlord shall perform all of the
Landlord’s Work at its sole cost and expense, except for Tenant Changes.
 
 
12

--------------------------------------------------------------------------------

 
(b) All Tenant Changes shall be subject to Landlord’s prior written approval,
such approval not to be unreasonably withheld, conditioned or delayed.  All
Tenant Changes shall be evidenced by a written change order executed by each of
the Landlord and Tenant’s authorized employee designated in writing by
Tenant.  Within five (5) business days of a request for a Tenant Change, the
Landlord shall provide to the Tenant a written estimate of the increase (or
decrease) in the cost of the Landlord’s Work resulting therefrom, and any delays
in the Scheduled Turnover Date resulting therefrom. Tenant shall thereafter have
a period of three business (3) days from receipt of such written notice to
advise the Landlord, in writing, whether it desires to proceed with such Tenant
Change.  If Tenant elects to proceed with such Tenant Change, then Tenant shall
pay, if applicable, to the Landlord the amount of the increase in the cost of
the Landlord’s Work resulting from such Tenant Change and, if necessary, the
Scheduled Turnover Date will be extended by the number of days, if any, of delay
resulting from such Tenant Change.  Landlord shall not be obligated to commence
work with respect to any Tenant Change until Landlord has received payment of
the cost of such Tenant Change and any delay in the payment of such Tenant
Change shall constitute Tenant Delay.
 
(c) Tenant anticipates making certain improvements to the Premises
(collectively, the “Tenant’s Work”).  All Tenant’s Work shall be performed in
accordance with all applicable laws, in a good and workmanlike manner and in
substantial accordance with plans and specification approved by Landlord in
writing, such approval not to be unreasonably withheld, conditioned or
delayed.  Landlord agrees that the Tenant Work may provide for an  occupied
second floor allowing for mechanical equipment access within the Premises
without liability for additional rent as long as the footprint of the office
portion of the Premises does not exceed 25% of the footprint of the
building.  Landlord has agreed to reimburse Tenant for the cost and expense of
the Tenant Work in an amount not to exceed $2,156,500.00 plus the amount of any
credits that are due to Tenant based on Landlord’s reduction in the price of
Landlord’s Work that are made at the request of Tenant, as set forth in the
Scope/ Cost Adjustments attached hereto as Exhibit G (the “Allowance”).  If
Tenant notifies Landlord in writing, on or before October 15, 2014 (the “Reduced
Allowance Notification Date”), that Tenant desires to reduce the Allowance to an
amount equal to $206,500 (the “Reduced Allowance”), then Tenant shall receive
the Reduced Allowance and not the Allowance, the Annual Basic Rental shall be as
set forth in the definition thereof as the amount of Annual Basic Rental if
Tenant receives the Reduced Allowance and the Letter of Credit may be reduced to
$740,000.  The Allowance or the Reduced Allowance, as applicable, shall in no
event be used to reimburse Tenant for the cost of any removable property,
furniture, equipment or fixtures and may only be used for permanent improvements
to the Premises.  Landlord shall pay twenty-five percent (25%) of the Allowance
or Reduced Allowance, as applicable, to Tenant within thirty (30) days of
receipt of a request for payment and evidence reasonably satisfactory to
Landlord that a permit has been obtained by Tenant for the Tenant’s Work but not
before the Reduced Allowance Notification Date.  Fifty percent (50%) for the
Allowance or Reduced Allowance, as applicable, shall be paid to Tenant within
thirty (30) days of receipt of a request for payment and evidence reasonably
satisfactory to Landlord that the Tenant’s Work is not less than fifty percent
50% complete.  The remaining 25% of the Allowance or the Reduced Allowance, as
applicable, shall be paid to Tenant within thirty (30) days of receipt of a
request for such payment along with a copy of the temporary or permanent
certificate of occupancy for the Premises and in no event before the first
installment of Annual Basic Rental has been paid.  In no event shall Landlord be
required to pay any such amount if at the time Tenant such payment is due, an
Event of Default has occurred and is continuing or an event has occurred that
with the passage of time or the giving of notice, of both, would constitute an
Event of Default.
 
 
13

--------------------------------------------------------------------------------

 
(d) Landlord also agrees to provide, if requested by Tenant, an additional
allowance of up to $390,000 (the “Additional Amortizable Improvement Allowance”)
to reimburse Tenant for the cost of Tenant’s Work.  If Tenant elects to receive
all or any portion of the Additional Amortizable Improvement Allowance, then
such amount of the Additional Amortizable Improvement Allowance Tenant elected
to be paid shall be paid by Landlord to Tenant within thirty (30) days of
receipt of an invoice therefor, but in no event prior to the date Tenant has
obtained a temporary or permanent certificate of occupancy for the Premises.  In
no event shall Landlord be required to pay any Additional Amortizable
Improvement Allowance if at the time Tenant such payment is due, an Event of
Default has occurred and is continuing or an event has occurred that with the
passage of time or the giving of notice, of both, would constitute an Event of
Default.  If Tenant is paid any Additional Amortizable Improvement Allowance,
then the Annual Basic Rental shall be increased for ten years by the annual
amount necessary to amortize 104% of the amount of the Additional Amortizable
Improvement Allowance over ten years at 9.0% per annum.  For example, if Tenant
requests to be paid $100,000 of the Additional Amortizable Improvement
Allowance, then the Annual Basic Rental for each of Rental Years 1 through 10
shall increase by $15,809.16, or $1,317.43 per month. Tenant also agrees to
increase the amount of the Letter of Credit (hereinafter defined) by 20% of the
amount of the Additional Amortizable Improvement Allowance it elects to receive.
 
(e) Tenant’s use of the Premises requires certain governmental approvals and
permits.  Tenant acknowledges and agrees that except for all permits required to
construct the Improvements, Tenant is responsible (at its sole cost and expense)
for obtaining all the permits and approvals necessary for it to conduct the
Permitted Use (collectively, the “Permits”).  A failure by Tenant to obtain the
Permits shall not delay or extend either the Turnover Date or the Rent
Commencement Date.
 
SECTION 7.2 EFFECT OF TAKING POSSESSION OF PREMISES ON TURNOVER DATE.  (a)  By
taking possession of the Premises on the Turnover Date, Tenant shall be deemed
to have accepted the Premises and agreed that the obligations of Landlord to
substantially complete the Landlord’s Work have been fully performed, except for
(i) punchlist items of which Tenant notifies Landlord in writing within ten (10)
business days of the Turnover Date and (ii) the warranty set forth in Section
7.2(b).  Except as expressly set forth in Section 7.2(b) below, Tenant
acknowledges and agrees that Landlord shall have no liability with respect to
the Landlord’s Work or the condition thereof and Tenant, to the maximum extent
permitted by applicable law, hereby WAIVES, DISCHARGES, AND RELEASES Landlord
from any and all liability related to the Improvements, whether arising in tort,
contract or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
(b) For a period of twelve (12) months from the Turnover Date, Landlord agrees
to repair or replace any and all defects in the Improvements.  Additionally,
Landlord shall have no obligation to repair or replace any damage to the
Improvements resulting from the negligence of Tenant, its employees and
contractors, or from Tenant’s failure to comply with the guidelines and manuals
furnished to Tenant regarding the maintenance, use and operation of the
Improvements.  Landlord’s obligation under this Section 7.2(b) shall terminate
on the twelve (12) month anniversary of the Turnover Date as to defects not
specifically identified in writing to Landlord prior to the expiration of such
twelve (12) month period.  Notwithstanding the expiration of this twelve (12)
month warranty period, Landlord shall remain obligated to repair or replace any
defect to the Improvements which Tenant specifically identified to Landlord in
writing on or before the expiration of this twelve (12) month warranty period
and Landlord shall retain responsibility for maintaining the Premises as set
forth in Section 9.1.  Within sixty (60) days of the date the Punchlist is
completed, Landlord agrees to complete (or cause to be completed) all of the
items thereon.  Landlord also agrees to cause its contract with the General
Contractor to include a provision making Tenant a third party beneficiary under
such contract with the specific right of Tenant to enforce Landlord’s rights
under such contract, including any rights that Landlord has against such
contractor as a result of any construction defect.
 
SECTION 7.3 MECHANICS’ LIENS.  No work performed by Tenant pursuant to this
Lease, whether in the nature of erection, construction, alteration or repair,
shall be deemed to be for the immediate use and benefit of Landlord so that no
mechanics’ or other lien shall be allowed against the estate of Landlord by
reason of any consent given by Landlord to Tenant to improve the
Premises.  Unless Tenant reasonably disputes an invoice, Tenant shall pay
promptly any amounts actually due to all persons furnishing labor or materials
with respect to any work performed by Tenant or its contractors on or about the
Premises.  In the event any mechanics’ or other lien shall at any time be filed
against the Premises by reason of work, labor, services or materials performed
or furnished, or alleged to have been performed or furnished, to Tenant or to
anyone holding the Premises through or under Tenant, Tenant shall forthwith
cause the same to be discharged of record or bonded to the satisfaction of
Landlord within a reasonable period but in no event later than twenty (20) days
after Tenant receives notice of such lien or claim of lien.  If Tenant shall
fail to cause such lien forthwith to be so discharged or bonded within a
reasonable period after being notified of the filing thereof (but in no event
later than twenty (20) days after Tenant receives notice of same), then, in
addition to any other right or remedy of Landlord, Landlord may bond or
discharge the same by paying the amount claimed to be due, and the amount so
paid by Landlord including reasonable attorneys’ fees incurred by Landlord
either defending against such lien or in procuring the discharge of such lien,
together with interest thereon at the Default Rate, shall be due and payable by
Tenant to Landlord as Additional Rental.
 
SECTION 7.4 TENANT’S TRADE FIXTURES.  All trade fixtures, signs, equipment and
apparatus (as distinguished from leasehold improvements) owned by Tenant (the
“Tenant Fixtures”) and installed in the Premises by Tenant, at its expense,
shall remain the property of Tenant and Tenant may remove such fixtures and
apparatus at any time prior to the expiration of the Term.  Notwithstanding the
foregoing, Tenant shall repair any damage to the Premises caused by the removal
of its personalty, inventory, trade fixtures, equipment and apparatus.  All
Tenant Fixtures remaining in the Premises after the expiration of the Term shall
become the property of Landlord and Landlord may keep or dispose of such Tenant
Fixtures.
 
 
15

--------------------------------------------------------------------------------

 
VIII.
 
SECTION 8.1 OPERATIONS BY TENANT.  Following the Turnover Date, and in addition
to the requirements of Section 9.1 below, Tenant will at its expense:
 
(a) keep the inside and outside of all glass in the doors and windows of the
Premises clean;
 
(b) keep all exterior building surfaces of the Premises clean and painted as
reasonably required by Landlord to maintain the facility’s appearance;
 
(c) replace promptly any cracked or broken glass of the Premises with glass of
like grade and quality;
 
(d) maintain the Premises in a clean, orderly and sanitary condition and free of
insects, rodents, vermin and other pests, including cleaning, repairing or
replacing all floor covering, if any, within the Premises and sweeping and
policing the parking lot and drives located on the Property;
 
(e) keep any garbage, trash, rubbish or other refuse in containers, including
exterior dumpsters, within the Premises until removed;
 
(f) have such garbage, trash, rubbish and refuse removed on a timely basis from
such containers;
 
(g) maintain all landscaping and irrigation in a neat and orderly condition and
replace shrubs and other landscaping as necessary; and
 
(h) comply with all laws, ordinances, rules and regulations of governmental
authorities applicable to the Premises and/or relating to the use and/or
occupancy of the Premises and all reasonable recommendations of any fire and
liability insurance rating organization now or hereafter in effect.
 
TENANT ACKNOWLEDGES THAT, EXCEPT IN THE CASE OF LANDLORD’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, LANDLORD DOES NOT PROVIDE AND HAS NO RESPONSIBILITY FOR
SECURITY OF THE PREMISES OR FOR THE CUSTOMERS, INVITEES, PATRONS OR GUESTS OF
TENANT.  LANDLORD SHALL IN NO EVENT BE LIABLE TO TENANT OR ANY OTHER PARTY FOR
ANY DAMAGES OR LOSS RESULTING FROM THE CRIMINAL ACTS OF THIRD PARTIES.
 
SECTION 8.2 SIGNS AND ADVERTISING.  Tenant will, at its sole cost and expense,
maintain all signs and other advertising devices in good condition and repair at
all times.  Tenant agrees that all signs and other advertising on the exterior
of the Premises shall be in compliance with the Permitted Encumbrances and all
applicable laws, rules and regulations (including all zoning laws).
 
 
16

--------------------------------------------------------------------------------

 
SECTION 8.3 RESTRICTIONS.  The use and occupancy of the Premises are subject to
the terms and conditions of the Permitted Encumbrances.  Tenant, by its
execution of this Lease, acknowledges receipt of a copy of each of the Permitted
Encumbrances and agrees that it has reviewed the Permitted Encumbrances and
shall perform all of the obligations of Landlord thereunder during the Term,
including the payment of any assessments levied pursuant to any of the Permitted
Encumbrances.  Landlord makes no representation or warranty, express or implied,
as to the Permitted Encumbrances.
 
IX.
 
SECTION 9.1 MAINTENANCE AND REPAIRS.  (a)  The provisions of this Article IX are
subject to the provisions of Article XII and Article XIII hereof.  At all times
during the Term of this Lease after the Turnover Date, Tenant shall, at its sole
cost and expense, keep and maintain the Premises in as good a condition and
state of repair as exists on the Turnover Date, ordinary wear and tear and loss
due to casualty and condemnation excepted.  From and after the Turnover Date,
(i) Tenant shall make any and all additions to and all alterations and repairs
in, on and about the Premises which may be required by, and shall otherwise
observe and comply with, all public laws, ordinances and regulations from time
to time applicable to the Premises and (ii) Tenant (a) will keep the interior
and exterior of the Premises (including paving, parking areas and all
landscaping), together with all electrical, plumbing, heating, ventilating,
air-conditioning, fire pump, exterior storm drain systems, irrigation systems
and other mechanical systems and installations therein, in good order and repair
including normal and customary preventive maintenance and (b) will make all
replacements from time to time required in as good a condition as exists on the
Turnover Date, ordinary wear and tear and loss due to casualty and condemnation
excepted.  Landlord shall be responsible for the repair and maintenance of the
roof, roof membrane, load bearing walls, foundation and other structural
elements of the Premises and the costs of such repairs and maintenance.  Except
as set forth in the preceding sentence, Landlord shall have no obligation
whatsoever with respect to the repair, maintenance and/or replacement of the
Premises or any system or utility serving the Premises.  Upon Tenant’s request,
Landlord agrees to provide Tenant with a copy of the roof warranty for the
Premises.  Tenant shall take no action to invalidate any warranty relating to
the roof or any other portion of the Improvements.
 
(b) Except for ordinary wear and tear and loss due to casualty, acts of God or
condemnation, Tenant will surrender the Premises at the expiration of the Term
or at such other time as it may vacate the Premises in as good condition as
existed on the Turnover Date.  Any damage or injury sustained by any person
because of Tenant’s failure to comply with the terms of this Section 9.1 shall
be paid for by Tenant, and Tenant shall indemnify and hold Landlord harmless
from and against all claims, actions, damages and liability in connection
therewith, including, but not limited to reasonable attorneys’ and other
professional fees actually incurred, and any other cost which Landlord might
reasonably incur.  Landlord shall not be required to furnish any services or
facilities or to make any repairs or alterations of any kind in or on the
Premises unless expressly required under this Lease.
 
 
17

--------------------------------------------------------------------------------

 
SECTION 9.2 ALTERATIONS.  Other than carrying out Tenant’s obligations of
maintenance and repair as described in Section 9.1 above and except for (i)
non-material alterations that do not affect the roof or other structural
elements of the Premises in an amount not to exceed $15,000 per calendar year or
$500,000 over the life of the Lease and (ii) as long as such alterations do not
result in the footprint of the office portion of the Premises to exceed 25% of
the total footprint of the building, Tenant will not make any alterations,
renovations, improvements or other installations in, on or to the Premises or
any part thereof without the prior written consent of Landlord.  Landlord agrees
not to unreasonably withhold, condition or delay its consent to any such
alteration, unless the alteration could, over time, reasonably be expected to
affect the structural integrity or the mechanical, electrical or plumbing
systems serving the Premises (including, without limitation, any alterations of
the building, structural alterations, or any cutting or drilling into any part
of the Premises or any securing of any fixture, apparatus, or equipment of any
kind to any part of the Premises), in which event, Landlord shall have the right
to withhold its approval for any reason in its sole discretion.
 
X.
 
SECTION 10.1 WATER, ELECTRICITY, TELEPHONE, AND SANITARY SEWER WITH RESPECT TO
THE PREMISES.  Subject to the terms of Section 7.1(a), Landlord will provide
utility connections for connection to the public utility facilities necessary to
enable Tenant to obtain water, electricity and sanitary sewer service at normal
loads and typical capacity for the Premises described in Landlord’s Scope of
Work, but Landlord shall have no obligation to maintain, repair and/or replace
any such utility lines.  Tenant shall not at any time overburden or exceed the
capacity of the mains, feeders, ducts, conduits or other facilities by which
such utilities are supplied to, distributed in or serve the Premises.  Subject
to obtaining Landlord’s prior written approval (which shall not be unreasonably
withheld, conditioned or delayed), Tenant may, at its expense, install any
additional utility facilities.  Landlord shall be responsible for providing
meters or other devices for the measurement of utilities supplied to the
Premises only to the extent set forth in the Landlord’s Scope of Work.  Tenant
shall be solely responsible for and promptly pay, as and when the same became
due and payable, all charges for water, sewer, electricity, telephone and any
other utility used or consumed in the Premises during the Term.
 
XI.
 
SECTION 11.1 INDEMNITIES.  (a)  Landlord shall indemnify, hold harmless and
defend Tenant from and against any and all claims, actions, damages, liability
and expense, including, but not limited to, reasonable attorneys’ and other
professional fees actually incurred, in connection with loss of life, personal
injury and/or damage to property arising from or out of the negligence or
willful misconduct of Landlord; provided that Landlord’s liability for defects
in the Landlord’s Work is limited as provided in Section 7.2 of this Lease (but
the foregoing does not relieve Landlord from its obligations under Section 9.1
of this Lease).  The provisions of this paragraph are subject to the provisions
of Article XII and Article XIII of this Lease and shall survive the expiration
or earlier termination of the Lease.
 
(b)           Tenant shall indemnify, hold harmless and defend Landlord from and
against any and all claims, actions, damages, liability and expense, including,
but not limited to, reasonable attorneys’ and other professional fees actually
incurred, in connection with loss of life, personal injury and/or damage to
property arising from or out of or related to the use or occupancy of the
Premises regardless of cause or fault and regardless of whether Tenant or any
other party is physically occupying all or any portion of the Premises (other
than claims or liabilities that result from Landlord’s negligence or willful
misconduct, whether in tort or in contract, or by any criminal activity on or
about the Premises.  The provisions of this paragraph are subject to the
provisions of Article XII and Article XIII of this Lease and shall survive the
expiration or earlier termination of the Lease.
 
 
18

--------------------------------------------------------------------------------

 
SECTION 11.2 INSURANCE.  (a)  Landlord shall procure and maintain continuously
throughout the period commencing on the Rent Commencement Date and thereafter
throughout the Term with respect to the Premises, at Tenant’s sole cost and
expense, with insurance carriers licensed in North Carolina:
 
(i) insurance on the Property, the Improvements and, if Landlord is able to
insure, the fixtures installed by Tenant as of the Rent Commencement Date or
that Tenant requests in writing that Landlord insure (but not Tenant’s personal
property and inventory located in the Premises), and such insurance (at
Landlord’s discretion) shall (i) be “all Risk” or “Special Form,” whichever
covers more perils (which coverage must include earthquake coverage if the
Premises are located in a special earthquake hazard zone or if such insurance is
required by Landlord’s lender and coverage for damage caused by subsidence),
(ii) terrorism coverage against both alien and domestic acts of terrorism, (iii)
cover loss or damage from vandalism and malicious mischief insurance, (iv)
contain a rider for changes in code (ordinance and law coverage), (v) be in an
amount equal to the full replacement cost of the Improvements, and (vi) contain
a deductible of no greater than Fifty Thousand and No/100 Dollars ($25,000.00);
 
(ii) A liability insurance policy naming Landlord as the insured (and Tenant as
an additional insured) with limits, for each occurrence, of not less than
$1,000,000 and $5,000,000 in the aggregate (or such higher limits as may be
required by Landlord’s Mortgagee); and
 
(iii) rent loss insurance covering all Annual Basic Rental and Additional Rental
due hereunder for a period of twelve (12) months.
 
The cost of all such insurance shall be paid by Tenant within thirty (30) days
of receipt of an invoice therefor and all such amounts shall be Additional
Rental.  If the cost of such insurance is payable by Landlord less frequently
than monthly, then Landlord, if it so elects, shall have the right to collect
from Tenant, as Additional Rental, a reasonable estimate of the monthly cost of
such insurance.  Landlord and Tenant agree that if such amounts collected by
Landlord based on estimates of the costs of such insurance, then upon the
precise amount being determined, the parties shall adjust such that any excess
amounts collected by Landlord shall be refunded to Tenant and Tenant shall pay
the amount of any shortfall between the actual cost of such insurance and the
amount collected by Landlord.  All such amounts shall be paid within thirty (30)
days of a written request therefore and this provision shall survive the
expiration or earlier termination of the Lease.
 
(b) Tenant shall procure and maintain, and pay all premiums, fees and charges
and deductibles for the purpose of procuring and maintaining continuously
throughout the Term:
 
 
19

--------------------------------------------------------------------------------

 
(i) insurance on Tenant’s personal property and inventory located in the
Premises against loss or damage by fire or other casualty in an amount equal to
the full replacement cost thereof; and
 
(ii) Tenant shall require any contractor retained by Tenant to perform work on
the Premises to carry and maintain, at no expense to Landlord, worker’s
compensation insurance as required by statute and builder’s risk insurance
covering the full insurable value of the Premises; and
 
(iii) combined single limit general liability insurance, including, but not
limited to, insurance against assumed or contractual liability under this Lease,
with respect to the Premises, to afford protection with limits, for each
occurrence, of not less than Five Million and No/100 Dollars ($5,000,000.00)
with respect to personal injury or death, and One Million and No/100 Dollars
($1,000,000.00) with respect to property damage.
 
SECTION 11.3 TENANT’S INSURANCE POLICIES.  All liability, casualty and other
insurance and policies of insurance referred to in Section 11.2 shall include
Landlord and Landlord’s Mortgagee, if any, as additional insureds and loss
payees (other than as relates to Tenant’s personal property, equipment and
inventory located at the Premises), shall insure Landlord against liability
arising out of Tenant’s negligence or the negligence of any other person, firm
or corporation and shall cover any liability of Tenant that may arise through
any indemnity given by Tenant in this Lease.  All policies procured hereunder
shall be under standard form policies issued by insurers of recognized
responsibility, rated A:XII or better by Best’s Insurance Rating Service and
with carriers qualified to do business in the State where the Premises are
located.  Evidence of such insurance (Accord Form 27), together with copies of
all insurance policies required hereunder, shall be delivered to Landlord within
thirty (30) days from the date hereof and thereafter not less than thirty (30)
days prior to the expiration thereof, and shall provide that such policy may not
be canceled or modified except upon not less than thirty (30) days written
notice to Landlord.  If Tenant fails to procure and maintain the insurance
required by this Article XI, then Landlord shall have the right to do so,
without notice to Tenant if Landlord discovers that insurance coverage has
lapsed, and the cost of same shall be Additional Rental payable to Landlord
hereunder within ten (10) days of demand therefor.
 
SECTION 11.4 WAIVER OF SUBROGATION.  Notwithstanding any contrary provision
contained in this Lease, Landlord and Tenant hereby waive any and all rights of
recovery, claim, action or cause of action against the other, its agents,
employees, officers, partners, servants, shareholders, members or managers for
any loss or damage that may occur to the Premises or any personal property
located therein or arising by reason of fire, the elements or any cause which
could be insured against under the terms of a standard “all-risk” fire and
extended coverage insurance policy, regardless of cause or origin.  Tenant
agrees to have the insurance policies obtained pursuant to this Lease endorsed
to effect the terms of this Section 11.4 and shall forward copies of the same to
Landlord upon request.
 
 
20

--------------------------------------------------------------------------------

 
XII.
 
SECTION 12.1 LANDLORD’S REPAIR ON CASUALTY.  (a)  If, during the Term of this
Lease, the Improvements shall be damaged or destroyed by fire or other casualty,
then Landlord shall, subject to the provisions hereof, repair and restore the
Improvements (and any  fixtures insured by Landlord) to the extent, and only to
the extent, of insurance proceeds received by Landlord and funds remitted to
Landlord by Tenant.  If Landlord rebuilds, repairs and/or restores any portion
of the Improvements, then Tenant shall remit to Landlord the amount of any
deductible payable under any insurance.  All such repair and restoration of the
Premises shall be in accordance with the reasonable disbursement terms and
conditions (including plan approval) imposed by Landlord’s Mortgagee, which
shall also allow Tenant to operate its business on the Premises in accordance
with the Permitted Uses.  If, within the later to occur of (i) ninety (90) days
of the date insurance proceeds are received by Landlord’s Mortgagee and (ii) one
hundred eighty (180) days of the date of any such casualty, Landlord’s Mortgagee
fails to make insurance proceeds available under the terms of the mortgage
documents between Landlord and Landlord’s Mortgagee and Landlord elects not to
repair or restore the Improvements, then Tenant shall have the right to
terminate this Lease as of the date of such casualty on written notice to
Landlord with no further liability hereunder except for Tenant’s indemnity
obligations that survive termination of the Lease; provided, that,
notwithstanding any contrary provision hereof, but subject to the provisions of
this Section 12.1 regarding a casualty during the last two (2) years of the
Term, if there exists no Event of Default (after all applicable notice and cure
periods), and the reasonable cost to repair and restore the Improvements is less
than 25% of the replacement cost of all of the Improvements or the repair or
restoration can be completed within a two (2) month period following the date
that all permits for such repair and restoration have been obtained (as
estimated by a reputable contractor selected by Landlord and Tenant), then
Landlord’s Mortgagee shall be obligated to advance the insurance proceeds to
Landlord for the purposes of rebuilding and restoration and Landlord shall
rebuild and restore the same.  Landlord will notify Tenant in writing prior to
the expiration of the last day of the applicable period described in clause (i)
or (ii) of the preceding sentence as to whether proceeds have been made
available to repair or restore or whether Landlord has elected to repair or
rebuild, as the case may be.
 
(b) Notwithstanding the provisions of Section 12.1(a), if insurance proceeds are
unavailable because of a default by Tenant hereunder by Tenant or Tenant’s use
of the Premises, then Tenant shall have no right to terminate this Lease and
Tenant shall remit the amount necessary to repair or restore the Premises to
Landlord within thirty (30) days of Landlord’s demand therefor.  Tenant
acknowledges that Landlord’s Mortgagee shall have the right to review and
approve all plans and specifications for the Improvements to be repaired or
restored pursuant to the terms hereof, and may impose such requirements as are
reasonable and customary for construction of that type in the county where the
Premises are located, such approval not to be unreasonable withheld, conditioned
or delayed.  To the extent possible and practical, the Improvements shall be
rebuilt and restored as nearly as possible to the original plans and
specifications therefor and as referenced on Exhibit B hereto with such changes
therein as are necessitated by Landlord’s Mortgagee or applicable governmental
rules and regulations.    Tenant shall cooperate with Landlord and Landlord’s
Mortgagee in connection with any repair and restoration of the Premises and the
same shall be completed with due diligence and commenced and completed within a
reasonable time after the damage or loss occurs.
 
(c) Annual Basic Rental and all other Rental hereunder shall abate while the
Improvements are being repaired or restored in an amount proportional to the
amount of the Premises that is not available to operate its business on the
Premises in accordance with the Permitted Uses.
 
 
21

--------------------------------------------------------------------------------

 
(d) In the event the Improvements cannot be rebuilt, restored or repaired
because of prohibitions contained in then applicable zoning or other
governmental rules and regulations or the Permitted Encumbrances, then all
proceeds payable on account of such casualty shall be paid to Landlord and this
Lease shall terminate as of the date of the casualty and neither party shall
have any right or obligation to the other hereunder except as otherwise herein
expressly provided.  Notwithstanding the foregoing, if during the last two (2)
years of the Term of this Lease any casualty occurs that damages the
Improvements to the extent that the same cannot be reasonably repaired within
thirty (30) days from the date of the casualty, and Tenant elects not to
exercise any available Option Term (which Tenant shall be entitled to do even if
not otherwise timely to do so in accordance with Section 3.3 hereof), then
either Landlord or Tenant shall have the option of terminating this Lease as of
the date of the casualty on written notice to the other within thirty (30) days
of such casualty.  If neither party elects to terminate this Lease or if Tenant
elects to renew the Term for any Option Term, then this Lease shall remain in
full force and effect and the Improvements shall be repaired on the terms and
conditions set forth in this Section 12.1.  If either party terminates this
Lease on notice to the other party as provided above, then all proceeds payable
on account of such casualty shall be paid to Landlord and this Lease shall
terminate and neither party shall have any right or obligation to the other
hereunder except as otherwise herein expressly provided.
 
XIII.
 
SECTION 13.1 TERMINATION OF LEASE.  If the entire Premises shall be appropriated
or taken under the power of eminent domain by any public or quasi-public
authority, or conveyance shall be made in lieu thereof, this Lease shall
terminate and expire as of the date of such taking, and the parties shall
thereupon be released from all liability hereunder which accrues after the date
of such taking.  If more than 25% of the Premises are taken or conveyance made
in lieu thereof, either party shall have the right to cancel and terminate this
Lease as of the date of such taking upon giving notice to the other of such
election within thirty (30) days after such taking.  In the event of such
cancellation, the parties shall thereupon be released from any further liability
under this Lease (except for obligations existing on the effective date of such
termination).
 
SECTION 13.2 CONTINUATION OF LEASE.  If Tenant determines after a taking, that
the Premises can continue to be operated for its then current use, then this
Lease shall remain in full force and effect in accordance with its terms except
that the Annual Basic Rental shall be, in the case where any portion of the
Improvements has been taken, proportionately reduced effective as of the date of
the taking.
 
SECTION 13.3 APPORTIONMENT OF AWARD.  In the event of any taking, whether whole
or partial, Landlord shall be entitled to receive the entire award except for
any specific allocation for loss or disruption of Tenant’s business and any
other awards to which Tenant may be entitled but which do not reduce the amount
of the award to Landlord.  The provisions of this Section 13.3 shall survive any
termination of this Lease in the event a final settlement or adjudication is not
reached prior to the termination of the Lease or the expiration of the Term.
 
 
22

--------------------------------------------------------------------------------

 
XIV.
 
SECTION 14.1 ASSIGNMENT.  Tenant may not assign or sublease any interest in this
Lease without the prior consent of Landlord.  Landlord agrees not to
unreasonably withhold, condition or delay any consent to a sublease; provided,
however, that no such subletting or assignment shall result in a release of
Tenant from its obligations hereunder.  Any assignment or subletting shall be
subject to all of the terms and conditions set forth in this Lease and no
assignment shall be valid until the assignee has executed and delivered an
assumption of all of Tenant’s obligations hereunder.  Notwithstanding the
foregoing, Tenant may assign this Lease or sublease part or all of the Premises
without Landlord's consent to: (i) any corporation, limited liability company,
or partnership that controls, is controlled by, or is under common control with,
Tenant; (ii) any corporation or limited liability company resulting from the
merger or consolidation with Tenant or to any entity that acquires all of
Tenant's assets or stock as a going concern of the business that is being
conducted on the Premises; or (iii) any corporation or limited liability company
that acquires all or substantially all of the assets of the Tenant used on the
Premises in accordance with the Permitted Uses; provided, however, that in the
case of clause (ii) or (iii), that the assignee or sublessee is a bona fide
entity and assumes the obligations of Tenant, is as creditworthy as the Tenant
as of the Commencement Date, and continues the same Permitted Use as provided
hereunder.  For purposes of clarity, the parties hereto acknowledge and agree
that a Change of Control is not an assignment.
 
SECTION 14.2 ACCEPTANCE OF RENT FROM TRANSFEREE.  The acceptance by Landlord of
the payment of Rental following any attempted assignment or other transfer
prohibited by this Article shall not be deemed to be a consent by Landlord to
any such assignment or other transfer nor shall the same be deemed to be a
waiver of any right or remedy of Landlord hereunder.
 
XV.
 
SECTION 15.1 EVENT OF DEFAULT DEFINED.  Any one or more of the following events
shall constitute an “Event of Default”:
 
(a) The sale of Tenant’s interest in the Premises under attachment, execution or
similar legal process; or if Tenant is adjudicated as bankrupt or insolvent
under any State bankruptcy or insolvency law or an order for relief is entered
against Tenant under the Federal Bankruptcy Code.
 
(b) The commencement of a case under any chapter of the Federal Bankruptcy Code
by or against Tenant or the filing of a voluntary or involuntary petition
proposing the adjudication of Tenant as bankrupt or insolvent, or the
reorganization of Tenant, or an arrangement by Tenant with its creditors.
 
(c) The admission by any officer of Tenant of its inability to pay its debts
when due.
 
(d) The appointment of a receiver or trustee for the business or property of
Tenant.
 
 
23

--------------------------------------------------------------------------------

 
(e) The making by Tenant of a general assignment for the benefit of its
creditors, or, except as permitted pursuant to Section 14.1, if in any other
manner Tenant’s interest in this Lease shall pass to another by operation of
law.
 
(f) The failure of Tenant to pay any Rental or other sum of money within five
(5) days following receipt of written notice of such failure from Landlord;
provided, however, that Landlord shall have no obligation to provide more than
two (2) such notices in any twelve (12) month period.
 
(g) Default by Tenant in the performance or observance of any covenant or
agreement of this Lease (other than a default involving the payment of money),
which default is not cured within thirty (30) days after the giving of notice
thereof by Landlord; provided, however, there shall be no cure period with
respect to Tenant’s obligation to provide the Letter of Credit.
 
SECTION 15.2 REMEDIES.  (a)  Upon the occurrence and during the continuance of
any Event of Default, after all applicable notice and cure periods, Landlord may
do any one or more of the following:
 
(i) Perform, on behalf and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform and of which Landlord shall
have given Tenant notice, the cost of which performance by Landlord, together
with interest thereon at the Default Rate from the date of such expenditure,
shall be deemed Additional Rental and shall be payable by Tenant to Landlord
upon demand.
 
(ii) Terminate this Lease and repossess the Premises (after complying with all
applicable laws relating to such repossession) and be entitled to recover as
damages an amount of money equal to the sum of (i) the cost of recovering the
Premises, (ii) all unpaid Rental, together with interest thereon at the Default
Rate, (iii) the present value (discounted at a rate per annum equal to the Prime
Rate then in effect) of the balance of the Rental due for the remainder of the
Term to the extent it exceeds the fair rental value of the Premises for the
remainder of the Term (which shall in no event be less than zero) and (iv) any
other sum of money or damages Landlord is entitled to under any express
provision of this Lease.
 
(iii) Landlord may terminate Tenant’s right of possession (but not this Lease)
and may repossess the Premises by lawful entry or detainer suit or otherwise, in
accordance with applicable law, without terminating this Lease, in which event
Landlord may relet the same for the account of Tenant for such rent and upon
such terms as shall be satisfactory to Landlord.  No reentry by Landlord,
however, or any other action by Landlord shall constitute an acceptance of
surrender by Tenant, it being understood that such acceptance or surrender can
be affected only by the written agreement of Landlord and Tenant.  For the
purpose of such reletting, Landlord is authorized to decorate or to make any
repairs, changes, alterations or additions in or to the Premises that may be
necessary, and (a) if Landlord shall fail to relet the Premises, or (b) if the
Premises are relet and a sufficient sum shall not be realized from such
reletting after paying (i) the unpaid rent due hereunder earned but unpaid at
the time of reletting plus interest thereon at the Default Rate, (ii) the
reasonable cost of recovering possession, (iii) the reasonable costs and
expenses of decorations, repairs, changes, alterations and additions and (iv)
the expense of such reletting and of the collection of the rent accruing
therefrom to satisfy the Rental provided for in this Lease to be paid, then
Tenant shall pay to Landlord as damages a sum equal to the amount of the Rental
reserved in this Lease for such period or periods, or if the Premises have been
relet, Tenant shall satisfy and pay any such deficiency upon demand therefor
from time to time and Tenant agrees that Landlord may file suit to recover any
sums falling due under this Section 15.2(a)(iii) from time to time, and no
delivery to or recovery of any portion due Landlord hereunder shall be any
defense in any action to recover any amount not theretofor reduced to judgment
in favor of Landlord, nor shall such reletting be construed as an election on
the part of Landlord to terminate this Lease unless a written notice of such
intention be given to Tenant by Landlord.  Notwithstanding any such reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.
 
 
24

--------------------------------------------------------------------------------

 
(iv) Exercise any other legal or equitable right or remedy which it may have
under this Lease or at law.
 
(b) Notwithstanding the provisions of clause (a)(i) above and regardless of
whether an Event of Default shall have occurred, Landlord may exercise the
remedy described in clause (a)(i) without any notice to Tenant if Landlord, in
its good faith judgment, believes it would be injured by failure to take rapid
action and if Landlord reasonably believes that the unperformed obligation or
pending actions by Tenant will result in immediate and substantial harm to
person or property.
 
(c) Any costs and expenses incurred by either party (including, without
limitation, reasonable attorneys’ fees actually incurred and court costs) in
enforcing any of its rights or remedies under this Lease shall, in the case of
sums due Landlord, be deemed to be Additional Rental and shall, in all cases, be
repaid to the party entitled to the same upon demand and shall bear interest
from the date due until paid at the Default Rate.
 
(d) Notwithstanding the foregoing, Landlord shall be required to mitigate
damages to the extent required by applicable law.
 
SECTION 15.3 DAMAGES.  (a)  If Tenant’s right of possession under this Lease is
terminated by Landlord pursuant to Section 15.2, then Tenant shall remain liable
for any Rental and its other obligations under this Lease.  Tenant shall also
pay to Landlord (i) all reasonable costs, fees and expenses including, but not
limited to, reasonable attorneys’ fees actually incurred, costs and expenses
incurred by Landlord in pursuit of its remedies hereunder (including court
costs) or in reletting the Premises to others from time to time and (ii)
additional damages which shall be in an amount or amounts equal to the Rental
due hereunder during the remainder of the Term less all sums received by
Landlord from any reletting of the Premises; provided, that the amount received
by Landlord from any reletting of the Premises shall be reduced by the costs of
such reletting, such as brokerage commissions and reasonable demolition and
renovation expenses necessary to restore the Premises to a condition suitable
for a typical warehouse user.
 
(b) If this Lease is terminated pursuant to Section 15.2, Landlord may relet the
Premises or any part thereof, alone or together with other premises, for such
term or terms (which may be greater or less than the period which otherwise
would have constituted the balance of the Term) and on such terms and conditions
(which may include concessions or free rent and alterations of the Premises) as
Landlord, in its absolute discretion, may determine, but Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished by reason of
any failure by Landlord to relet the Premises or any failure by Landlord to
collect any rent due upon such reletting.
 
 
25

--------------------------------------------------------------------------------

 
SECTION 15.4 ASSIGNMENT IN BANKRUPTCY.  In the event of an assignment by
operation of law under the Federal Bankruptcy Code, or any State bankruptcy or
insolvency law and Landlord elects not to terminate or is stayed from
termination of Tenant’s rights of possession under this Lease, the assignee
shall provide Landlord with adequate assurance of future performance of all of
the terms, conditions and covenants of the Lease, which shall include, but which
shall not be limited to, assumption of all the terms, covenants and conditions
of the Lease by the assignee and the making by the assignee of the following
express covenants to Landlord:
 
(i) That assignee has sufficient capital and financial viability to pay the
Rental and other charges due under the Lease for the entire Term; and
 
(ii) That assumption of the Lease by the assignee will not cause Landlord to be
in violation or breach of any provision in any financing agreement.
 
SECTION 15.5 LANDLORD DEFAULT.  If Landlord shall fail to keep, observe or
perform any of the terms, covenants or conditions herein to be kept, observed
and performed by Landlord and such failure continues for a period of (i) thirty
(30) days; (ii) or fifteen (15) days in the case of a failure that interferes in
a material and adverse manner with Tenant’s ability to conduct business after
Tenant has provided Landlord with written notice of such failure (or such longer
period as is reasonably required to effect a cure of such default), then Tenant
(as its sole rights and remedies for such default) shall have the right, but not
the obligation, to cure such default by such acts as may be reasonably necessary
under the circumstances, and to offset any reasonable and actual out-of-pocket
expense thereof (including reasonable attorneys’ fees) against amounts due to
Landlord from Tenant under this Lease; provided, however, in no event shall
Tenant be entitled to offset more than 25% of any installment of rent due under
this Lease (unless the remaining Term of this Lease is not sufficient for Tenant
to receive the full amount of such offset in which event Tenant may offset an
amount each month sufficient for Tenant to receive the full amount of such
offset during the remaining Term) and any such work performed by Tenant on the
Premises shall be performed in a good and workmanlike manner and in accordance
with all applicable laws.
 
XVI.
 
SECTION 16.1 SUBORDINATION.  (a)  Unless a Mortgagee shall otherwise elect as
provided in Section 16.2 of this Lease, and subject to Tenant’s right of
non-disturbance set forth in Section 16.4 below, Tenant’s rights under this
Lease are and shall remain subject and subordinate to the operation and effect
of:
 
(i) any lease of land only or of land and buildings in a sale-leaseback
transaction involving the Premises, or
 
(ii) any mortgage, deed of trust of other security instrument constituting a
lien upon the Premises, whether the same shall be in existence at the date
hereof or created hereafter, any such lease, mortgage, deed of trust or other
security instrument being referred to herein as a “Mortgage” and the party or
parties having the benefit of the same, whether as lessor, mortgagee, trustee or
note holder, being referred to herein as a “Mortgagee”.
 
 
26

--------------------------------------------------------------------------------

 
(b) Tenant agrees, within ten (10) business days after a request therefor, to
execute any instrument or instruments reasonably necessary or desirable to
effectuate its agreement to subordinate its interest to the interest of any
Mortgagee, subject to the non-disturbance requirements described in Sections
16.3 and 16.4 below.
 
SECTION 16.2 MORTGAGEE’S UNILATERAL SUBORDINATION.  If a Mortgagee shall elect
by notice to Tenant or by the recording of a unilateral declaration of
subordination, then this Lease and Tenant’s rights hereunder shall be superior
and prior in right to the Mortgage of which such Mortgagee has the benefit, with
the same force and effect as if this Lease had been executed, delivered and
recorded prior to the execution, delivery and recording of such Mortgage.
 
SECTION 16.3 ATTORNMENT.  If any person shall succeed to all or part of
Landlord’s interest in the Premises, whether by purchase, refinance,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease,
or otherwise, such successor in interest shall not disturb Tenant’s interest in
or possession of the Premises pursuant to the terms of this Lease, Tenant shall
attorn to such successor in interest and shall, within ten (10) business days
after a request therefor, execute such agreement in confirmation of such
attornment as such successor in interest shall reasonably request; provided,
however, that no Mortgagee or successor in interest to Landlord by reason of
foreclosure or deed in lieu of foreclosure shall be (i) bound by any payment of
Rental more than one month in advance; (ii) bound by any amendments or
modifications of this Lease made after the date of such Mortgage without the
consent of the Mortgagee or (iii) liable for any act or omission of a prior
landlord hereunder.
 
SECTION 16.4 NON-DISTURBANCE.  So long as no Event of Default shall exist (after
all applicable notice and cure periods), this Lease shall remain in full force
and effect for the full Term hereof, and Tenant’s occupancy of the Premises and
tenancy under this Lease shall not be disturbed by any foreclosure proceeding or
any deed in lieu of foreclosure or other such transfer, and the subordination
set forth in Section 16.1 is made subject to Tenant’s non-disturbance rights
under this Section 16.4.  Landlord shall cause its Mortgagee to execute and
deliver a subordination, non-disturbance and attornment agreement, in form and
substance reasonably acceptable to all parties, as soon as reasonably possible
after the execution hereof.
 
XVII.
 
SECTION 17.1 SENDING OF NOTICES.  (a)  Any notice, request, demand, approval or
consent given or required to be given under this Lease shall be in writing and
shall be deemed to have been given as follows:
 
(i) If intended for Landlord, on the earlier of (i) the date such notice is
actually received by Landlord, (ii) the date such notice is delivered to
Landlord or (iii) the next business day following the date on which the same
shall have been deposited with a nationally recognized overnight courier service
for next day delivery properly addressed with all charges prepaid, addressed to
Landlord, Attn: Kenneth R. Beuley, The Keith Corporation, 5935 Carnegie
Boulevard, Charlotte, North Carolina 28209, with a facsimile copy thereof faxed
to Landlord at (704) 365-0733; Attn: Kenneth R. Beuley on the day notice is
mailed to Landlord.
 
 
27

--------------------------------------------------------------------------------

 
(ii) If intended for Tenant, on the earlier of (i) the date such notice is
actually received by Tenant, (ii) the date such notice is delivered to Tenant or
(iii) the date on which the same shall have been deposited with a nationally
recognized overnight courier service for next day delivery properly addressed
with all charges prepaid, addressed to Tenant at the Tenant Notice Address.
 
(iii) A copy of all notices sent to Landlord shall be delivered to Moore & Van
Allen, PLLC, Floor 47, Bank of America Corporate Center, 100 North Tryon Street,
Charlotte, North Carolina 28202-4003, Attention: Jeffrey W. Glenney.
 
(iv) A copy of all notices sent to Tenant shall be delivered to Hutchison PLLC,
3110 Edwards Mill Road, Suite 300, Raleigh, North Carolina 27612, Attention:
 
Emily King or Bill Wofford.
 
(b) Either party may, at any time, change its notice address (including its
facsimile number) by sending a written notice to that affect the other party
stating the change and setting forth the new address or number.
 
SECTION 17.2 NOTICE TO MORTGAGEES.  If any Mortgagee shall notify Tenant in
writing that it is the holder of a Mortgage affecting the Premises, no notice,
request or demand thereafter sent by Tenant to Landlord shall be effective
unless and until a copy of the same shall also be sent to such Mortgagee in the
manner prescribed in Section 17.1 and to such address as such Mortgagee shall
designate.
 
XVIII.
 
SECTION 18.1 WARRANTY.  Subject only to the Permitted Encumbrances and all
applicable laws (including zoning laws), Landlord warrants that it has full
right and authority to lease the Premises upon the terms and conditions herein
set forth; and Tenant shall peacefully and quietly hold and enjoy the Premises
in accordance with the terms and conditions hereof for the full Term hereof and
so long as Tenant does not default in the performance of any of its covenants or
obligations hereunder.
 
XIX.
 
SECTION 19.1 ESTOPPEL CERTIFICATES.  At any time and from time to time, within
ten (10) business days after Landlord delivers the requested certificate, Tenant
will execute, acknowledge and deliver to Landlord and to such Mortgagee or other
party as may be designated by Landlord, a certificate in reasonable form with
respect to the factual matters relating to this Lease or the status of
performance of obligations of the parties hereunder as may be reasonably
requested by Landlord (including, without limitation, the amount of Annual Basic
Rental and other charges due hereunder, the existence of any defaults, the
expiration of the Term hereof and the existence of any Lease amendments).
 
 
28

--------------------------------------------------------------------------------

 
SECTION 19.2 INSPECTIONS AND ACCESS BY LANDLORD.  So long as Landlord does not
unreasonably interfere with Tenant’s operation, and subject to Tenant’s
manufacturing standard operating procedures, applicable laws, rules regulations
and regulatory guidance, Tenant will permit Landlord, its agents, employees and
contractors, to enter all parts of the Premises upon not less than 24 hours
prior written notice and then only during Tenant’s business hours to inspect the
same, to show to prospective purchasers and mortgagees and to enforce or carry
out any provision of this Lease, including, without limitation, any access
necessary for the making of any repairs; provided, however, that, in an
emergency situation, Tenant shall not be notified of such access.  During the
last nine (9) months of the Term and upon not less than two (2) days advance
oral notice to Tenant, Landlord shall have the right to show the Premises to
prospective tenants and purchasers and to place a sign on the Premises
indicating that the Premises are available for rent or sale.  The parties hereby
acknowledge that the Tenant will maintain confidentiality and trade secrets in
and about the Premises during the Term and that Tenant must abide by its
standard operating procedures, applicable laws, rules regulations and regulatory
guidance.  Therefore, (i) Tenant reserves the right to limit access to certain
areas of the Premises in order to protect its trade secrets and comply with the
foregoing; (ii) all persons accessing the Premises must be accompanied by a
representative of Tenant; and (iii) all persons accessing the Premises must
execute a confidentiality agreement in a form reasonably acceptable to Tenant
prior to accessing the Premises.  For the purposes of this Section 19.2,
Landlord’s notice may be provided by telephone or by an email, provided that
Tenant confirms receipt of the same.
 
SECTION 19.3 CONFIDENTIALITY.  Landlord agrees and acknowledges that the Tenant
will maintain confidential information and trade secrets in and about the
Premises during the Term and that Tenant shall intends such confidential
information to remain secure.  Landlord agrees that all information to which
Landlord is exposed by Tenant regarding its trade secrets, intellectual
property, products, research and development activities, financial information,
personnel, facility needs and otherwise regarding its business operations is the
proprietary and confidential information of Tenant (“Confidential
Information”).  Landlord shall use the Confidential Information solely for the
purposes of performing the services under this Lease (provided that Landlord
may, without Tenant’s consent, disclose Tenant’s financial information to third
parties in connection with any proposed or actual sale, financing or refinancing
of the Premises provided that such third party executes and delivers a
Confidentiality Agreement in the form attached hereto as Exhibit F) and shall
not disclose the Confidential Information except as allowed herein to any third
party without the prior written consent of Tenant.  The foregoing obligations
shall not apply to any information provided by Tenant that (i) is or becomes
generally available to the public other than as a result of breach of this Lease
by Landlord; (ii) was available to Landlord on a non-confidential basis prior to
its disclosure by Tenant; or (iii) is disclosed to the Landlord without
restriction by a third party having no obligation of confidentiality to
Tenant.  If Landlord is required to disclose any Confidential Information by
applicable law, regulation or order, Landlord will promptly notify Tenant prior
to making such disclosure and will reasonably cooperate with Tenant in seeking a
protective order of other appropriate remedy to protect the confidential nature
of such information.   All Confidential Information shall be returned to Tenant
upon the termination of this Lease or the earlier written request of Tenant.
 
 
29

--------------------------------------------------------------------------------

 
SECTION 19.4 MEMORANDUM OF LEASE.  Upon the execution of this Lease, the parties
hereby agree to execute, acknowledge and deliver a Memorandum of Lease in
substantially the form attached hereto as Exhibit C.  No such memorandum shall
include any financial terms of the Lease.  Recording, filing and like charges
and any stamp, charge for recording, transfer or other tax shall be paid by
Tenant.  In the event of termination of this Lease, within thirty (30) days
after written request from Landlord, Tenant agrees to execute, acknowledge and
deliver to Landlord an agreement terminating the Memorandum of Lease of
record.  If Tenant fails to execute such agreement within that thirty (30) day
period, Landlord is hereby authorized to execute and record such agreement
terminating the Memorandum of Lease of record.  This provision shall survive any
termination of this Lease.
 
SECTION 19.5 REMEDIES CUMULATIVE.  No reference to any specific right or remedy
shall preclude either party from exercising any other right or from having any
other remedy or from maintaining any action to which it may otherwise be
entitled at law or in equity.  The foregoing shall in no way relieve or release
Tenant from its obligation to pay all Rental without offset, deduction, or
counterclaim, except as expressly permitted in Section 3.1(c) of this Lease.  No
failure by either party to insist upon the strict performance of any agreement,
term, covenant or condition hereof, or to exercise any right or remedy
consequent upon a breach thereof, and no acceptance of full or partial rent
during the continuance of any such breach, shall constitute a waiver of any such
breach, agreement, term, covenant or condition.  Except for any express written
waiver by Landlord as to any breach by Tenant of its obligations under this
Lease, no waiver by Landlord as to any breach of Tenant shall affect or alter
this Lease in any way whatsoever.
 
SECTION 19.6 SUCCESSORS AND ASSIGNS.  Subject to Section 14.1 of this Lease,
this Lease and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon Landlord, its successors and assigns, and shall
be binding upon Tenant, its successors and assigns and shall inure to the
benefit of Tenant and only such assigns of Tenant to whom the assignment of this
Lease by Tenant has been consented to by Landlord or is otherwise permitted
hereunder.  Upon any sale or other transfer by Landlord of its interest in the
Premises and upon the express written assumption of Landlord’s obligations
hereunder by the assignee of Landlord’s interest herein, Landlord shall be
relieved of all of its obligations arising under this Lease occurring after the
date of such sale or transfer.
 
SECTION 19.7 CAPTIONS AND HEADINGS.  The Article and Section captions and
headings are for convenience of reference only and in no way shall be used to
construe or modify the provisions set forth in this Lease.
 
SECTION 19.8 BROKER’S COMMISSION.  Each of the parties (i) represents and
warrants that except for Cushman & Wakefield | Thalhimer representing Landlord
(Chris Norvell and Jim Allaire) (“Landlord’s Broker”) and (ii) Cushman &
Wakefield | Thalhimer (Sue Back and John R. Kelly) representing Tenant
(“Tenant’s Broker”), there are no claims for brokerage commissions or finders’
fees in connection with the execution of this Lease for which the other party
will be obligated, and (ii) agrees to indemnify the other against, and hold it
harmless from, all liability arising from any such claim including, without
limitation, attorneys’ fees.  Landlord agrees to compensate Landlord’s Broker
pursuant to a written agreement between Landlord and Landlord’s Broker and
Landlord’s Broker shall be responsible for compensating Tenant’s Broker pursuant
to an agreement between Landlord’s Broker and Tenant’s Broker.
 
 
30

--------------------------------------------------------------------------------

 
SECTION 19.9 NO JOINT VENTURE.  Any intention to create a joint venture or
partnership relation between the parties hereto is hereby expressly disclaimed.
 
SECTION 19.10 NO OPTION.  The submission of this Lease for examination does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective only upon execution and delivery thereof by both parties.
 
SECTION 19.11 NO MODIFICATION.  This writing is intended by the parties as a
final expression of their agreement and as a complete and exclusive statement of
the terms thereof, all negotiations, considerations and representations between
the parties having been incorporated herein.  No course of prior dealings
between the parties or their officers, employees, agents or affiliates shall be
relevant or admissible to supplement, explain or vary any of the terms of this
Lease.  Acceptance of, or acquiescence in, a course of performance rendered
under this or any prior agreement between the parties or their affiliates shall
not be relevant or admissible to determine the meaning of any of the terms of
this Lease.  No representations, understandings or agreements have been made or
relied upon in the making of this Lease other than those specifically set forth
herein.  This Lease can be modified only by a writing signed by the parties.
 
SECTION 19.12 SEVERABILITY.  If any term or provision, or any portion thereof,
of this Lease, or the application thereof to any person or circumstances shall,
to any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances, other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.
 
SECTION 19.13 THIRD PARTY BENEFICIARY.  Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary except rights contained herein for the benefit of a Mortgagee.
 
SECTION 19.14 AUTHORITY; GOOD STANDING.  Tenant represents and warrants to
Landlord that (i) Tenant is a corporation duly formed, validly existing and in
good standing under the laws of the State of Delaware, (ii) Tenant is qualified
to do business in North Carolina and (iii) the person executing this Lease on
behalf of Tenant was authorized to do so.  Upon the request of Landlord, Tenant
shall provide to Landlord a certificate of the Secretary of Tenant stating the
officers of Tenant, the specimen signature of the officer of Tenant who will be
executing this Lease and a resolution of the board of directors of Tenant
authorizing the officer of Tenant who will execute this Lease to execute and
deliver this Lease on behalf of Tenant.  Landlord represents and warrants to
Tenant that (i) Landlord is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of North Carolina, and
(ii) the person executing this Lease on behalf of Landlord was authorized to do
so.  Upon the request of Tenant, Landlord shall provide to Tenant evidence of
the authority of the person executing this Lease on behalf of Landlord.
 
 
31

--------------------------------------------------------------------------------

 
SECTION 19.15 APPLICABLE LAW.  This Lease and the rights and obligations of the
parties hereunder shall be construed in accordance with the laws of the State in
which the Premises are located.
 
SECTION 19.16 PERFORMANCE OF LANDLORD’S OBLIGATIONS BY MORTGAGEE.  Tenant shall
accept performance of any of Landlord’s obligations hereunder by any Mortgagee.
 
SECTION 19.17 HAZARDOUS SUBSTANCES.  Landlord shall not install or incorporate
in the Improvements or use in the construction thereof (except as permitted by
applicable law) any Hazardous Substances, and Landlord hereby agrees to
indemnify, defend and hold Tenant harmless from any claim, demand, liability,
damage, loss or expense that Tenant might suffer from the breach of this Section
19.17 by Landlord.  Tenant agrees that, except to the extent necessary or useful
to operate its business on the Premises and then only in accordance with the
Permitted Uses and all applicable laws, rules and regulations, it shall not use
or store any Hazardous Substances at the Premises, except to the extent
permitted by applicable law and then only in strict conformance with applicable
law.  Tenant shall indemnify and hold harmless Landlord from any claim, demand,
liability, damage, loss or expense (including environmental compliance or
response costs, costs for all remedial action and/or damage to third parties,
attorneys’ fees and court costs) incurred or suffered by Landlord, directly or
indirectly, as a result of or in connection with the use, storage, disposal,
generation, release, or threatened release of any Hazardous Substance upon,
beneath or around the Property, which indemnity shall survive the termination of
this Lease.  Throughout the Term and at Landlord’s expense, Landlord and its
contractors and consultants, upon at least ten (10) days’ advance written
notice, may enter the Premises for the purposes of performing inspections
(including a Phase I environmental audit) to determine whether Tenant is
complying with all applicable laws, including all applicable environmental
laws.  “Hazardous Substances” means and includes any of the substances,
materials, elements or compounds that are contained in the list of hazardous
substances adopted by the United States Environmental Protection Agency (the
“EPA”) and the list of toxic pollutants designated by the United States Congress
or the EPA and substances, materials, elements or compounds affected by any
other federal, state or local statute, law ordinance, code, rule, regulation,
order or decree now or at any time hereafter in effect regulating, relating to
or imposing liability or standards of conduct concerning any hazardous, toxic,
dangerous, restricted or otherwise regulated waste, substance or material, as
now or at any time hereafter in effect.  The indemnities set forth in this
Section 19.17 shall survive the expiration or earlier termination of this Lease.
 
SECTION 19.18 LIMITATION ON RIGHT OF RECOVERY AGAINST LANDLORD.  Tenant
acknowledges and agrees that the liability of Landlord under this Lease shall be
limited to its interest in the Premises and any judgments rendered against
Landlord shall be satisfied solely out of the proceeds of sale of its interest
in the Premises.  Notwithstanding any contrary provision contained in this
Lease, (i) in no event shall Landlord be liable for any consequential,
special  or punitive damages arising out of or related to this Lease and (ii) in
no event shall any member, manager, employee, director, shareholder, partner,
officer or director of Landlord have any personal liability under or pursuant to
this Lease.  No personal judgment shall be against Landlord upon extinguishment
of its rights in the Premises and any judgments so rendered shall not give rise
to any right of execution or levy against Landlord’s assets.  The provisions
hereof shall inure to Landlord’s successors and assigns including any
Mortgagee.  The foregoing provisions are not intended to relieve Landlord from
the performance of any of Landlord’s obligations under this Lease, but only to
limit the personal liability of Landlord in case of recovery of a judgment
against Landlord; nor shall the foregoing be deemed to limit Tenant’s rights to
obtain injunctive relief or specific performance or to avail itself of any other
right or remedy which may be awarded Tenant by law or under this Lease,
including the right to recover the amount of any final, non-appealable judgment
through the offset of Rental due hereunder.  This Section 19.18 shall survive
any termination or expiration of this Lease.
 
 
32

--------------------------------------------------------------------------------

 
SECTION 19.19 NET LEASE.  Notwithstanding anything to the contrary set forth in
this Lease and except for the Landlord’s obligations expressly set forth in
Section 9.1(a), it is the purpose, intent and agreement of Landlord and Tenant
that the Annual Basic Rental payable hereunder shall be an absolute net return
to Landlord, undiminished by the Taxes or any part thereof, or any other
maintenance or repair costs, costs of insurance, or any other charges of any
kind or nature whatsoever relating to the Premises or any Improvements,
including any charges assessed or levied pursuant to the Permitted Encumbrances,
which may arise or become due during the term of this Lease, all of which shall
be paid by Tenant.  All sums payable pursuant to this Section 19.19 shall be
deemed Additional Rental payable by Tenant hereunder.
 
SECTION 19.20 COMPLIANCE WITH LAW AND REGULATION.  Landlord shall be responsible
for Landlord’s Work complying with all applicable laws in effect as of the
Turnover Date.  Tenant, at its sole cost and expense, shall comply with and
shall cause the Premises to comply with (a) all federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations and
ordinances relating to the use or occupancy of the Premises (including
environmental laws), whether presently existing or enacted after the date
hereof, and (b) all rules, orders and regulations of the National Board of Fire
Underwriters or Landlord’s or Tenant’s fire insurance rating organization or
other bodies exercising similar functions in connection with the prevention of
fire or the correction of hazardous conditions which apply to the Premises.
 
SECTION 19.21 FINANCIAL STATEMENTS.  If Tenant’s financial statements are not
readily available to the public, then, at Landlord’s request, Tenant shall
deliver to Landlord (i) unaudited quarterly financial statements of Tenant
prepared in accordance with GAAP within forty-five (45) days from the end of the
requested fiscal quarter of Tenant and (ii) audited annual consolidated
financial statements of Tenant within one hundred thirty five (135) days from
the end of the requested fiscal year of Tenant.
 
 
33

--------------------------------------------------------------------------------

 
SECTION 19.22 LETTER OF CREDIT.  Tenant’s obligations under this Lease shall be
secured by an irrevocable and unconditional letter of credit in the amount of
$1,325,000.00 (the “Security Deposit”), which shall be held by Landlord to
secure Tenant’s obligations under this Lease; provided, however, that if the
Tenant elects to receive the Reduced Allowance rather than the Allowance, then
the amount of the amount of the letter of credit may be reduced to
$740,000.  Upon any election by Tenant to receive the Reduced Allowance,
Landlord agrees to cooperate with Tenant to achieve a reduction of the amount of
the Letter of Credit.  The amount of the Letter of Credit and the Security
Deposit shall be increased by 20% of the amount, if any, of the Additional
Amortizable Improvement Allowance paid to Tenant.  The Security Deposit is not
an advance rental deposit or a measure of Landlord’s damages for an Event of
Default (defined below).  The amount of the Letter of Credit Tenant is required
to maintain shall be reduced by one third of its face amount on the first day of
each of the fourth and fifth Rental Years and shall be entirely eliminated on
the first day of the sixth Rental Year.  Notwithstanding the foregoing, the
amount of the Letter of Credit shall not be reduced if on the day of any such
reduction, an Event of Default has occurred and is continuing or an event has
occurred that with the passage of time or the giving of notice, of both, would
constitute an Event of Default.  Landlord may use any portion of the Security
Deposit to satisfy Tenant’s unperformed obligations under this Lease, without
prejudice to any of Landlord’s other remedies.  If so used, Tenant shall pay
Landlord an amount that will restore the Security Deposit to its original amount
upon request.   On or before the Effective Date, Tenant shall furnish to the
Landlord an irrevocable standby letter of credit from a financial institution
acceptable to the Landlord, as determined by the Landlord in its sole and
absolute discretion.  The Landlord hereby agrees that Bank of America, Wells
Fargo, BB&T, US Bank and PNC are financial institutions acceptable to the
Landlord.  Any letter of credit furnished to Landlord pursuant to the terms of
this Section 19.22, together with any replacement or substitute letter of credit
(or amendment thereto extending the expiry date), shall be referred to herein as
the “Letter of Credit”.  The Letter of Credit shall be in a form reasonably
acceptable to Landlord. The Letter of Credit must explicitly provide that it is
assignable and transferable more than once and if requested by Landlord (or any
successor thereto), the Tenant shall cause a new Letter of Credit to be issued
in the name of any successor to Landlord.  The only conditions for payment, in
whole or in part, under the Letter of Credit shall be the presentation (which
may occur in the Charlotte, North Carolina) by the Landlord, or any successor or
assign of the Landlord, to the financial institution issuing the Letter of
Credit of a certificate referencing this Lease and stating that the Tenant (or
its assignee or sublessee) is in default of its obligations under this
Lease.  The Letter of Credit shall have a term of not less than one (1) year and
the Tenant shall be obligated to deliver to the Landlord a replacement or
substitute Letter of Credit (or amendment thereto extending the expiry date)
satisfying the terms of this Section 19.22 at least thirty (30) days prior to
the expiration date of the Letter of Credit previously deposited with the
Landlord by the Tenant.   If such replacement or substitute Letter of Credit (or
amendment thereto extending the expiry date) satisfying all of the requirements
of this Section 19.22 is not furnished within seven (7) business days prior to
the expiration of the previously furnished Letter of Credit, then the Landlord
may draw all or part of the Letter of Credit and hold all the proceeds thereof
as security for the Tenant’s obligations hereunder until such time as a
substitute Letter of Credit is furnished.  Notwithstanding anything to the
contrary set forth in this Lease, there shall be no cure period applicable to
the Tenant’s obligation to furnish a replacement or substitute letter of Credit
(or amendment thereto extending the expiry date).  Upon the Landlord’s receipt
of a replacement or substitute Letter of Credit (or amendment thereto extending
the expiry date) satisfying the terms of this Section 19.22, the Landlord shall
promptly return to the Tenant any Letter of Credit previously furnished to the
Landlord in connection with this Lease plus any funds that have been disbursed
to Landlord from the previous Letter of Credit because of the imminent
expiration of the Letter of Credit.  If the Letter of Credit is lost, mutilated,
stolen or destroyed, Tenant shall cooperate with Landlord's efforts to cause the
bank to cancel the lost, mutilated, stolen or destroyed Letter of Credit and to
replace such Letter of Credit.  The Letter of Credit, and the funds drawn
thereunder, shall secure all of the obligations of the Tenant under this
Lease.  The Letter of Credit shall be considered a cash deposit for the purposes
of Section 502(b)(6) of the Bankruptcy Code.  Upon the occurrence of a default
by Tenant to pay the amounts required pursuant to this Lease, the Landlord may,
from time to time and without prejudice to any other remedy available to the
Landlord at law or in equity, draw upon the Letter of Credit in whole or in part
and apply the funds so drawn to make good on the amounts owed by Tenant
hereunder.  If (a) no Event of Default has occurred and is continuing and no
event has occurred that with the passage of time or the giving of notice, of
both, would constitute an Event of Default and (b) if the credit rating of
Tenant exceeds BBB+ (from S&P or Fitch) or Baa1 (from Moody’s) for a period of
12 consecutive months following the Rent Commencement Date, then the requirement
for Tenant to provide the Letter of Credit shall cease and terminate and
Landlord shall promptly return any Letter of Credit it holds.
 
 
34

--------------------------------------------------------------------------------

 
SECTION 19.23 RIGHT OF FIRST OFFER.
 
(a) Landlord (it being the agreement and intent of the parties that this right
of first offer shall not be applicable to any successor Landlord hereunder that
is not TKC LXXVII, LLC, other than an entity related to The Keith Corporation)
hereby grants to Tenant a right of first offer (the “Right of First Offer”) to
purchase the Premises.
 
(b) If Landlord shall desire to offer the Premises for sale to a third party and
no uncured Event of Default exists and no event has occurred that would
constitute an Event of Default with the giving of notice, the passage of time,
or both, then Landlord shall first make a written offer setting forth the terms
and conditions upon which Landlord is willing to sell the Premises (as
determined by Landlord in its sole discretion) (the “Landlord Offer”). Tenant
shall have twenty (20) days after receipt of such written offer to deliver to
Landlord written notice of its election to purchase the Premises and if Tenant
fails to deliver such written notice to Landlord exercising its right to
purchase the Premises within such twenty (20) day period, then such failure
shall constitute Tenant’s election not to exercise its right to purchase the
Premises. If Tenant elects not to purchase the Premises or if Tenant fails to
provide written notice of its election to exercise its right to purchase the
Premises within such twenty (20) day period, then Landlord shall have the right
to sell the Premises at any time, free and clear of the right of first offer
described in this Section 19.23, provided that the purchase price shall not be
less than 95% of the purchase price contained in the Landlord Offer.
 
(c) If Tenant elects to purchase the Premises pursuant to this Right of First
Offer, then Tenant shall upon the same business day as such acceptance pay to
Landlord the sum of $50,000.00 which shall in no event be refundable to the
Tenant (except in the event Landlord fails to honor the terms of the Landlord
Offer or the parties fail to agree upon a definitive Purchase and Sale Agreement
within 14 days from date of Tenant’s acceptance of the Landlord Offer) but shall
be applied to the purchase price.  Within fourteen (14) days from the Tenant’s
acceptance of the Landlord Offer, Tenant and Landlord shall enter into a
definitive Purchase and Sale Agreement for the Premises consistent with the
terms of the Landlord Offer and upon the execution of such agreement, the Tenant
shall pay to Landlord an additional $250,000.00 (time being of the essence)
which shall in no event be refundable to the Tenant (except in the event
Landlord fails to honor the terms of the Purchase and Sale Agreement) but shall
be applied to the Purchase Price.  Furthermore, if (a) no definitive Purchase
and Sale Agreement is entered into within such fourteen (14) day period, (b) the
deposits required hereunder are not timely made, time being of the essence or
(c) after a definitive Purchase and Sale Agreement is entered into between
Landlord and Tenant, Tenant fails to close upon the Premises for any reason
other than a default by Landlord, then Landlord shall be entitled to sell the
Premises to any third party free and clear of the rights of Tenant under this
Right of First Offer and this Right of First Offer shall thereafter be null and
void.
 
 
35

--------------------------------------------------------------------------------

 
(d) The closing of the sale by Landlord and the purchase by Tenant of the
Premises shall be consummated within forty-five (45) days after the expiration
of the Election Term.  The sale of the Premises shall be made by Landlord
“As-Is” without any warranty or representation of any kind.  At the closing,
Landlord shall convey, or cause to be conveyed, good and marketable fee simple
title to the Premises to Tenant by Special Warranty Deed.
 
SECTION 19.24 MULTIPLE COUNTERPARTS.  This Lease may be executed in multiple,
separate counterparts, each of which shall constitute an original and all of
which taken together shall constitute but one original.
 
SECTION 19.25 TIME IS OF THE ESSENCE.  Time is of the essence with respect to
the obligations of Landlord and Tenant hereunder.


SECTION 19.26 PURCHASE OPTION.  Landlord hereby grants to Tenant an option to
purchase the Property from the Landlord (the “Option”) upon the terms and
conditions set forth below in this Section 19.26.  Tenant’s option to purchase
the Property shall terminate and be null and void if Tenant fails to exercise
the Option in writing on or before January 1, 2015.  The terms and provisions of
the Option are set forth below:


(i)           The purchase price for the Property pursuant to the Option shall
be $9,983,127.00, plus all sums payable to Landlord under this Lease accruing
through the date of the closing of the Option; however, if Tenant elects to
receive the Reduced Allowance rather than the Allowance, then the purchase price
for the Property shall be $7,620,660.00.  Irrespective of the foregoing, if the
Tenant takes the Additional Amortizable Improvement Allowance, the purchase
price shall be increased by the amount taken, if any.  The provisions of the
Lease that are stated to expressly survive termination of the Lease shall
survive the termination of the Lease pursuant to the Option.
 
(ii)           Upon the closing of the Option, the parties shall execute an
agreement terminating this Lease.  The termination agreement shall provide that
neither party shall waive or forfeit any rights arising under the Lease that
accrued prior to the date of the closing of the sale of the Property.
 
(iii)           The Property shall be conveyed and sold to Tenant in its “As-Is”
condition and without any representation or warranty, express or implied, except
for any express warranties contained in the Lease (which shall survive for the
period set forth in the Lease).  The parties will use commercially reasonable
efforts to negotiate a Purchase and Sale Agreement in a form reasonably
acceptable to Landlord and Tenant.  Closing shall occur on a date agreed upon by
Tenant and Landlord, but in no event later than the date ninety (90) days
following the Turnover Date.  Landlord shall convey the Property by appropriate
documents containing a special warranty of title and subject only to the
Permitted Encumbrances and other encumbrances consented to by Tenant or caused
by Tenant, except that Landlord shall cause any monetary lien constituting a
Permitted Encumbrance to be released upon the conveyance of the Property.   As
the Lease provides that Tenant shall pay for ad valorem taxes and insurance,
there will be no proration of taxes or insurance and no sales commission shall
be due by any party hereunder, Landlord’s proceeds at the closing shall not be
diminished by any commission in connection with the conveyance of the Property
pursuant to this Option.  Each party shall pay all legal fees incurred by such
party in connection with the Option, the exercise thereof and any transfer of
the Property pursuant to the Option.
 
 
36

--------------------------------------------------------------------------------

 
(iv)           The earnest money deposit for the purchase of the Property shall
be an amount equal to five percent (5%) of the purchase price and shall be paid
on or before the date thirty (30) days following the exercise of the Purchase
Option.  If on or before the date thirty (30) days following the exercise of the
Purchase Option, the Purchase and Sale Agreement is not executed and delivered
by all parties or if the earnest money deposit is not paid, then the Purchase
Option shall be null and void and of no further force and effect.  Upon a
default by Tenant under the purchase and sale agreement for the Property
(including a failure to close), the earnest money shall be paid to Landlord as
liquidated damages.
 
(v)           Time is of the essence with respect to all of the dates and time
periods in this Section.
 
SECTION 19.27 TERMINATION RIGHT IF INCENTIVES NOT OBTAINED.  Landlord
acknowledges that Tenant is pursuing Incentives in connection with the Project
and the Lease.  If Tenant fails to obtain Incentives (hereinafter defined) with
a value of not less than $9,200,000.00, then Tenant shall have the right to
terminate this Lease upon payment to Landlord of Landlord’s actual and
reasonable out-of-pocket costs and expenses incurred in connection with the
Lease and the Project, in an amount not to exceed $175,000.00.  Tenant’s
termination right under this Section 19.27 shall terminate if not exercised by
Tenant providing written notice to Landlord of its termination, such notice to
be provided on or before September 10, 2014.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Lease as of the day and year first above written.
 

 
LANDLORD:
     
TKC LXXII, LLC,
a North Carolina limited liability company
          By: /s/ Kenneth R. Beuley    
Kenneth R. Beuley, Authorized Member
         
TENANT:
     
ARGOS THERAPEUTICS, INC.,
a Delaware corporation
          By:
/s/ Jeffrey D. Abbey
  Name: Jeffrey D. Abbey   Title:
President and Chief Executive Officer



 



 
 
Attachments:
 
Exhibit A - Legal Description of the Property
Exhibit B - Landlord’s Scope of Work
Exhibit C - Memorandum of Lease
Exhibit D - Permitted Encumbrances
Exhibit E - Site Plan
Exhibit F – Form of Confidentiality Agreement
Exhibit G – Scope / Cost Adjustments


 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Legal Description
 
Being all of Lot 5B as shown on that certain plat prepared by Triangle Surveyors
and recorded in the Durham County Register of Deeds office in Plat Book 177 at
Page 172 containing 10.828 acres, more or less.


TOGETHER WITH All that tract or certain parcel of land lying in Durham County,
North Carolina, and being .319 acres, more or less, as shown on that Final Plat
of Street Closing and Recombination for TKC CXVI, prepared by Ronald D.
Carpenter, dated August 20, 2008 and recorded in Plat Book 182, page 272, Durham
County Registry; said plat of survey is incorporated herein by this reference
and made a part of this description; which said tract is designated as Tract 1
in that certain Quitclaim Deed recorded in Book 5818, page 873, Durham County
Registry and more particularly described as follows: Beginning at a point
designated as “SIP”; thence S 06 deg. 09’ 28” W a distance of 39.00 feet to a
point; thence S 31 deg. 31’ 20” E a distance of 93.09 feet to a point, said
point being the existing northern right of way boundary of Project 6.804731 in
Durham County; thence along and with the existing northern right of way boundary
of the project to a point designated as SIP; thence N 51 deg. 22’ 10” E, a
distance of 108.10 feet to a point; thence N 83 deg. 43’ 18” E, a distance of
100.00 feet to the point of beginning.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Scope of Landlord’s Work
 
 
[exhb_page1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exhb_page2.jpg]
 
 
2

--------------------------------------------------------------------------------

 
[exhb_page3.jpg]
 
 
3

--------------------------------------------------------------------------------

 
[exhb_page4.jpg]
 
 
4

--------------------------------------------------------------------------------

 
[exhb_page5.jpg]
 
 
5

--------------------------------------------------------------------------------

 
[exhb_page6.jpg]
 
 
6

--------------------------------------------------------------------------------

 
[exhb_page7.jpg]
 
 
7

--------------------------------------------------------------------------------

 
[exhb_page8.jpg]
 
 
8

--------------------------------------------------------------------------------

 
[exhb_page9.jpg]
 
 
 
9

--------------------------------------------------------------------------------

 
 
[exhb_page10.jpg]
 
 
 
10

--------------------------------------------------------------------------------

 
[exhb_page11.jpg]
 
 
 
 
11

--------------------------------------------------------------------------------

 
[exhb_page12.jpg]
 
 
 
12

--------------------------------------------------------------------------------

 
[exhb_page13.jpg]
 
 
 
13

--------------------------------------------------------------------------------

 
[exhb_page14.jpg]
 
 
 
14

--------------------------------------------------------------------------------

 
[exhb_page15.jpg]
 
 
 
15

--------------------------------------------------------------------------------

 
[exhb_page16.jpg]
 
 
16

--------------------------------------------------------------------------------

 
[exhb_page17.jpg]
 
 
17

--------------------------------------------------------------------------------

 
Exhibit C
 
Memorandum of Lease
 
THIS MEMORANDUM OF LEASE is made as of the _____ day of ______, 2014, by and
between TKC LXXII, LLC, a North Carolina limited liability company, having an
office and place of business at 5935 Carnegie Boulevard, Suite 200, Charlotte,
North Carolina 28209 (the “Landlord”), and [                               ]
(the “Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Landlord is the owner of certain real property located in
___________________, more fully described on Exhibit A attached hereto and made
a part hereof (the “Demised Premises”); and
 
WHEREAS, Landlord and Tenant have entered into that certain Lease Agreement (the
“Lease”) dated as of ________________ ____, 2004 for the lease of the Demised
Premises on terms more fully set forth therein; and
 
WHEREAS, the parties hereto desire to execute and record a Memorandum of the
Lease.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:
 
1.           Tenant.  The name of Tenant is [                         ].
 
2.           Landlord.  The name of Landlord is _______________________.
 
3.           Addresses.  Tenant’s address is
_____________________________________,
Attention:  _______________________________.
 
4.           Date of Lease.  The Lease is dated as of ________, 2014.
 
5.           Demised Premises.  The property that is the subject of the Lease is
more fully described on Exhibit A attached hereto and made a part hereof.
 
6.           Term.  The term of the Lease shall be for a maximum of forty (40)
years (including renewal options), subject to prior termination provisions which
are set forth in the Lease, commencing on _____________________________________,
as may be extended by Force Majeure or certain delays in construction caused by
Tenant.
 
7.           Incorporation by Reference.  All provisions of the Lease are hereby
incorporated by reference.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Memorandum to be executed as of
the _______ day of __________, 2014.
 
 

 
LANDLORD:
     
TKC LXXII, LLC,
a North Carolina limited liability company
          By:      
Kenneth R. Beuley, Authorized Member
             
TENANT:
 
[           ]
          By:       ___________President

 
 
 
 

--------------------------------------------------------------------------------

 
STATE OF NORTH CAROLINA
 
COUNTY OF MECKLENBURG
 


 
I, ____________________________, a Notary Public for said County and State, do
hereby certify that Kenneth R.  Beuley, Member of TKC LXXII, LLC, a North
Carolina limited liability company, personally appeared before me this day and
acknowledged the due execution of the foregoing instrument on behalf of said
limited liability company.
 
Witness my hand and official stamp or seal, this ____ day of _________________,
2014.
 
_______________________________
Notary Public
 
My Commission Expires:
 
____________________
 
[NOTARIAL SEAL]
 
 
 

--------------------------------------------------------------------------------

 
STATE OF _____________________
 
COUNTY OF ___________________
 


 
I, ____________________________, a Notary Public for said County and State, do
hereby certify that ___________________________________ ,
________________________ of ______________________, a __________________
corporation, personally appeared before me this day and acknowledged the due
execution of the foregoing instrument on behalf of said corporation.
 
Witness my hand and official stamp or seal, this ____ day of _________________,
2014.
 
_______________________________
Notary Public
 
My Commission Expires:
 
____________________
 
[NOTARIAL SEAL]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A TO MEMORANDUM OF LEASE
 
Legal Description


Being all of Lot 5B as shown on that certain plat prepared by Triangle Surveyors
and recorded in the Durham County Register of Deeds office in Plat Book 177 at
Page 172 containing 10.828 acres, more or less.


TOGETHER WITH All that tract or certain parcel of land lying in Durham County,
North Carolina, and being .319 acres, more or less, as shown on that Final Plat
of Street Closing and Recombination for TKC CXVI, prepared by Ronald D.
Carpenter, dated August 20, 2008 and recorded in Plat Book 182, page 272, Durham
County Registry; said plat of survey is incorporated herein by this reference
and made a part of this description; which said tract is designated as Tract 1
in that certain Quitclaim Deed recorded in Book 5818, page 873, Durham County
Registry and more particularly described as follows: Beginning at a point
designated as “SIP”; thence S 06 deg. 09’ 28” W a distance of 39.00 feet to a
point; thence S 31 deg. 31’ 20” E a distance of 93.09 feet to a point, said
point being the existing northern right of way boundary of Project 6.804731 in
Durham County; thence along and with the existing northern right of way boundary
of the project to a point designated as SIP; thence N 51 deg. 22’ 10” E, a
distance of 108.10 feet to a point; thence N 83 deg. 43’ 18” E, a distance of
100.00 feet to the point of beginning.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit D
 
Permitted Encumbrances
 
1.
Taxes for the year 2014 and subsequent years, not yet due and payable.

 
2.
Sanitary sewer easement(s) to the County of Durham recorded in Book 1141, Page
383 and shown on plat recorded in Plat Book 83, Page 55 and in Book 422, Page
14, as shown on plat recorded in Plat Book 104, Page 66, Durham County Registry,
as shown on survey made by Ronald D. Carpenter, NCPLS L-2458, dated March 26,
2004, Job No. 98194.13.



3.
Fifteen (15) foot permanent easement along southern property line and Southern
Parkway recorded in Book 1426, Page 229, Durham County Registry, as shown on the
survey.



4.
Assignment of Rights Under Sewer Agreement from General Electric Company to
Westgate Properties, Inc. recorded in Book 2635, Page 1, Durham County Registry.



5.
Assignment of Rights Under Sewer Agreement from Westgate Properties, Inc. to
Westgate Durham, LLC recorded in Book 2943, Page 547, Durham County Registry.



6.
Assignment of Sewer Allocation and Connection Rights from Westgate Durham, LLC
to Medline Industries, Inc. recorded in Book 3616, Page 727, Durham County
Properties.



7.
Declaration of Covenants, Conditions and Restrictions, for Centerpoint
Distribution Center recorded in Book 3570, Page 316, Durham County Registry, as
amended by Release and Amendment to Declaration of Covenants, Conditions and
Restrictions for Centerpoint Distribution Center recorded in Book 4350, Page
866, in said Registry, and by Second Amendment to Declaration of Covenants,
Conditions and Restrictions for Centerpoint Distribution Center recorded in Book
4350, Page 870, in said Registry.



8.
The following matters shown on plats recorded in Plat Book 159, Pages 213 and
215; Plat Book 151, Page 15; Plat Book 154, Page 217; Plat Book 156, Page 209;
Plat Book 156, Page 339; Plat Book 123, Page 149; Plat Book 104, Page 66, and
Plat Book 83, Page 55, Durham County Registry and any matters shown on
above-referenced survey including, but not limited to:

 

 
a)
10 foot wide miscellaneous utility easement along all property lines, per
Declaration recorded in Book 3570, Page 136, Durham County Registry;
  b)
15 foot wide drainage easement;
  c)
10 foot wide waterline easement, and 48 inch RCP within portion located on the
southeastern portion of the property;
  d) 15 foot wide private drainage easement;   e)
30 foot wide private access easement;
  f) sanitary sewer lines and manholes;   g) pond and filled pond;   h) 100 year
floodway limits lines;   i) creek and stream located on the property; and   j)
overhead power lines and power poles.



 
 

--------------------------------------------------------------------------------

 
9.
Right of Way Agreement recorded in Book 5853, Page 69, Durham County Registry.

 
10.
Easements, setback lines and any other matters shown or noted on plat recorded
in Plat Book 182, Page 372, Durham County Registry.



11.
Deed of Trust, Assignment of Rents and Security Agreement and Financing
Statement from TKC LXXII, LLC to TRSTE, Inc., Trustee for Wells Fargo Bank,
National Association, successor by merger to Wachovia Bank, National
Association, dated April 15, 2004 and recorded in Book 4350, Page 882, in the
Office of the Register of Deeds of Durham County, North Carolina, as
supplemented and modified pursuant to that certain Supplemental Deed of Trust
and Modification Agreement dated October 10, 2009, recorded in Book 6371, Page
763, in the Office of the Register of Deeds of Durham County, North Carolina as
modified by that certain Deed of Trust Modification Agreement dated November 3,
2011, but effective as of October 10, 2011, and recorded in Book 6837, Page 155,
in the Office of the Register of Deeds of Durham County, North Carolina, as
modified by that certain Deed of Trust Modification Agreement dated November 13,
2013, but effective as of the 10th day of October, 2013, and recorded in Book
7397, Page 63, in the Office of the Register of Deeds of Durham County, North
Carolina, and as further modified from time to time.

 
 

 
 
2

--------------------------------------------------------------------------------

 
Exhibit E
 
Site Plan
 
[exhe.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit F
 
Form of Confidentiality Agreement
 


 


 
CONFIDENTIALITY AGREEMENT
 
(______________)


Certain confidential material, data and information (collectively, the
"Information") is being delivered to the undersigned entity (the "Reviewing
Entity") by _____________________, a __________ limited liability company
("Seller"), in connection with the possible sale of the property commonly known
as the ______________ with an address at
_________________________________________ (the "Property") by Seller and is
being provided by Seller without any representation or warranty as to the
accuracy or completion of the Information or the Reviewing Entity's ability to
rely thereon and with the Reviewing Entity's acknowledgment that the Information
will be relied upon at the Reviewing Entity's own risk.


The term "Information" does not include information which (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Reviewing Entity and/or (ii) becomes available to the Reviewing Entity on a
non-confidential basis from a source other than Seller, provided that such
source is not bound by a confidentiality agreement or other contractual, legal
or fiduciary obligation of confidentiality to Seller or any other party with
respect to such information.


As a condition to being furnished with and/or being granted access to the
Information, the Reviewing Entity hereby agrees that it shall use the
Information solely for the purpose contemplated by this Agreement, that the
Information will be kept confidential and that it will not disclose any of the
Information in any manner whatsoever; provided, however, that the Reviewing
Entity may permit access to the Information only to its directors, officers,
employees, agents, consultants and advisors (collectively "Representatives") who
(i) have a need to know and reasonably require access to the Information in
order to complete the work and (ii) have been furnished a copy of this
Agreement.  Neither the Reviewing Entity nor its Representatives will volunteer
nor disclose in any way to any person (except as expressly permitted by this
Agreement) (i) the fact that the Information has been made available, (ii) any
of the Information or any summaries or notes thereof, (iii) the fact that
discussions or negotiations are taking place or will take place or (iv) any of
the terms, conditions or other facts with respect to the possible acquisition of
the Property.


The Reviewing Entity agrees that any notes, analysis, compilations, studies,
interpretations, memoranda or other documents and writings prepared by the
Reviewing Entity or by its Representatives, including attorney work-product,
that contain, reflect or are based in whole or in part upon any information
described in the paragraph above shall be deemed to be part of the
Information.  The Information will be kept confidential and shall not, without
Seller's prior written consent (which consent shall be granted or denied in
Seller's sole discretion) be disclosed by the Reviewing Entity or by its
Representatives.  Moreover, the Reviewing Entity agrees to reveal the
Information only to those of its Representatives who need to know the
Information and who are informed by the Reviewing Entity of the confidential
nature of the Information.  The Reviewing Entity shall cause its Representatives
to observe the terms of this Confidentiality Agreement applicable to the
Reviewing Entity, and agrees to indemnify Seller for any act or omission by any
of its Representatives that would be a breach of this Confidentiality Agreement
if such act or omission were by the Reviewing Entity.  At Seller's request, the
Reviewing Entity shall provide the Seller with a list of its Representatives to
whom the Reviewing Entity or its Representatives have provided
Information.  Neither the Reviewing Entity nor its Representatives will
volunteer nor disclose in any way to any person (i) the fact that the
Information has been made available, (ii) any of the Information or any
summaries or notes thereof, (iii) the fact that discussions or negotiations are
taking place or will take place or (iv) any of the terms, conditions or other
facts with respect to the possible acquisition of the Property.


 
 

--------------------------------------------------------------------------------

 
The Reviewing Entity hereby releases and discharges any and all claims it may
have against Seller or its consultant arising out of the delivery of the
Information to the Reviewing Entity or any inaccuracy of the Information.  The
Reviewing Entity acknowledges that neither Seller nor any of its Representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of the Information.


If the Reviewing Entity or any of its Representatives are requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings or by subpoena, civil investigative demand or other similar
process, or otherwise by applicable law, regulation or court or other
governmental order) to disclose any Information, the Reviewing Entity shall
(unless prohibited by law, regulation or court or other governmental order)
provide Seller with prompt written notice of such request or requirement so that
Seller may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Confidentiality Agreement, and the
Reviewing Entity will take (and/or cause its Representatives to take), such
actions as Seller may reasonably request to cooperate with Seller to obtain any
such remedy.  If, in the absence of a protective order or other remedy or the
receipt of a waiver by Seller, the Reviewing Entity or any of its
Representatives are legally compelled to make any such disclosure of Information
to any person or else stand liable for contempt or suffer other censure, penalty
or liability, the Reviewing Entity or such Representative may, without liability
hereunder, disclose to such person only that portion of the Information that on
the advice of counsel is legally required to be disclosed, provided that the
Reviewing Entity will use reasonable efforts (and/or cause its Representatives
to use reasonable efforts) to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the Information so
disclosed.


The Reviewing Entity agrees that if it, or any of its Representatives, commits a
breach of any of the provisions of this Agreement, Seller shall have the right
and remedy to institute proceedings to obtain immediate injunctive relief for
any breach or threatened breach hereof, it being hereby acknowledged and agreed
that any such breach or threatened breach may cause irreparable injury to Seller
and its affiliates and that money damages will not provide an adequate remedy to
Seller and its affiliates.  This stipulation with respect to damages incurred by
Seller upon a breach of this Agreement by the Reviewing Entity shall be limited
to use in an action for injunctive relief.  Further, nothing herein shall be
construed to limit any other remedy available to Seller, including seeking
indemnification as provided herein.


 
 

--------------------------------------------------------------------------------

 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of where the Property is located.  This Agreement
shall not survive the execution of and shall merge into any definitive purchase
and sale agreement executed by all parties thereto.  This Agreement shall
terminate on the date on which the Reviewing Entity closes on the purchase of
the Property from Seller.  In the event that the parties cease negotiations
regarding the purchase and sale of the Property or any purchase and sale
agreement entered into by and between the parties with respect to the Property
is terminated for any reason whatsoever, the Reviewing Entity shall promptly
thereafter return the Information and any copies thereof to Seller.


This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including, without limitation, any corporation or other
business organization with which the Reviewing Entity or Seller may merge or
consolidate or to which they may transfer substantially all of their assets or
otherwise enter into an acquisition or reorganization transaction.


Unless and until a definitive purchase and sale agreement has been executed by
all parties thereto, neither Seller nor the Reviewing Entity will be under any
legal obligation of any kind whatsoever with respect to a transaction involving
the Property by virtue of this Confidentiality Agreement except for the matters
specifically agreed to.


Upon receipt of an original signature copy indicating the Reviewing Entity's
consent to the terms of this Agreement, Seller will make the Information
available to the Reviewing Entity at a mutually acceptable time.


REVIEWING ENTITY:


_______________________________,
_______________________________
 
 

By: ____________________________ Name: ____________________________ Title:
____________________________         Date:
________________ __, ____________



 
 

--------------------------------------------------------------------------------

 
Exhibit G
 
Scope / Cost Adjustments
 
[exhg_page1.jpg]
 
 

--------------------------------------------------------------------------------

 
[exhg_page2.jpg]
 
 

--------------------------------------------------------------------------------

 
[exhg_page3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exhg_page4.jpg]

--------------------------------------------------------------------------------